UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of February, 2014 Commission File Number 1-15250 BANCO BRADESCO S.A. (Exact name of registrant as specified in its charter) BANK BRADESCO (Translation of Registrant's name into English) Cidade de Deus, s/n, Vila Yara 06029-900 - Osasco - SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X . Press Release Highlights The main figures obtained by Bradesco in 2013 are presented below: 1. Adjusted Net Income for 2013 stood at R$12.202 billion (a 5.9% increase compared to the R$11.523 billion recorded in the same period last year), corresponding to earnings per share of R$2.91 and Return on Average Adjusted Shareholders’ Equity of 18.0%. 2. Adjusted Net Income is composed of R$8.462 billion from financial activities, representing 69.3% of the total, and R$3.740 billion from insurance, pension plan and capitalization bond operations, which accounted for 30.7%. 3. On December 31, 2013, Bradesco’s market capitalization stood at R$128.085 billion . As of May 2013, Bradesco common shares compose the Ibovespa index . 4. Total Assets stood at R$908.139 billion in December 2013, a 3.3% increase over the same period in 2012. Return on Total Average Assets was 1.4%. 5. The Expanded Loan Portfolio stood at R$427.273 billion in December 2013, up 10.8% during the same period in 2012. Operations with individuals totaled R$130.750 billion (up 11.2% on December 2012), while operations with companies totaled R$296.523 billion (up 10.6% on December 6. Assets under Management stood at R$1.260 trillion, a 2.8% increase from December 7. Shareholders’ Equity stood at R$70.940 billion in December 2013, up 1.3% on December 2012. Capital Adequacy Ratio (Basel III) stood at 16.6% in December 2013, 12.3% of which fell under Tier I Capital. 8. Interest on Shareholders’ Equity and Dividends were paid and recorded in provision to shareholders totaling R$4.078 billion on income for 2013, R$1.803 billion of which was paid as monthly and interim interest and R$2.275 billion was recorded in provision. 9. Interest Financial Margin stood at R$42.686 billion, up 1.6% in comparison with 2012 . 10. The Delinquency Ratio over 90 days dropped 0.6 p.p. in the last 12 months and stood at 3.5% on December 31, 2013 (4.1% on December 31, 2012). 11. The Efficiency Ratio (5) in December 2013 stood at 42.1% (41.5% in December 2012), whereas the “adjusted to risk” ratio stood at 52.1%, (52.7% in December 12 . Insurance Written Premiums, Pension Plan Contributions and Capitalization Bond Income totaled R$49.752 billion in 2013, up 12.3% over 2012. Technical Reserves stood at R$136.229 billion, up 9.7% on December 13. Investments in infrastructure, information technology and telecommunications amounted to R$4.842 billion in 2013, up 9.8% over the same period last year. 14 . Taxes and contributions, including social security, paid or recorded in provision, amounted to R$21.758 billion, of which R$9.902 billion referred to taxes withheld and collected from third parties and R$11.856 billion from Bradesco Organization activities, equivalent to 97.2% of Adjusted Net Income . 15. Bradesco has an extensive customer service network in Brazil, with 4,674 Branches and 3,586 Service Branches - PAs. Customers can also use 1,180 PAEs – ATMs (Automatic Teller Machines) in companies, 46,851 Bradesco Expresso service points, 33,464 Bradesco Dia & Noite ATMs and 14,739 Banco24Horas ATMs. (1) According to non-recurring events described on page 9 of this Report on Economic and Financial Analysis; (2) Excludes mark-to-market effect of available-for-sale securities recorded under Shareholders’ Equity; (3) Number of shares (excluding treasury shares) x closing price for common and preferred shares on the last trading day of the period ; (4) Includes sureties and guarantees, letters of credit, advances of credit card receivables, co-obligations in loan assignments (receivables-backed investment funds and mortgage-backed receivables), co-obligations in rural loan assignments, and operations bearing credit risk – commercial portfolio, which includes debentures and promissory notes; and (5) In the last 12 months . 4 Report on Economic and Financial Analysis – December 2013 Press Release Highlights 16 . Payroll, plus charges and benefits, totaled R$11.013 billion. Social benefits provided to the 100,489 employees of the Bradesco Organization and their dependents amounted to R$2.702 billion, while investments in training and development programs totaled R$126.836 million. 17. For the ninth consecutive year, Bradesco was selected to compose the Corporate Sustainability Index (ISE) of BM&FBovespa – Securities, Commodities and Futures Exchange, which reflects the returns of a share portfolio comprising those companies with the best performance in all aspects of corporate sustainability. 18. Major Awards and Acknowledgments in the period: · Bradesco was considered the best bank in Latin America, ranking first among the 25 best banks in Latin America ( AmericaEconomia magazine); · Bradesco was considered the largest private group in Brazil according to the Valor Grandes Grupos ranking, which ranks the country’s 200 largest groups ( Valor Econômico newspaper); · Bradesco was recognized as the best Bank in Brazil (Best Developed and Emerging Markets Banks 2013 – Global Finance Magazine); · Bradesco was considered the best bank in the 8 th Best Companies for Shareholders Award ( Capital Aberto magazine / Stern Stewart do Brasil Advisory Services); · Bradesco was leader of the Top MVP ranking as the company that most produces value from interaction with its stakeholders (Dom Strategy Partners Advisory Services); · Winner of the Value Creation Award, promoted by Abrasca, aiming at stimulating good corporate governance practices; · Winner of the first edition (2013) of the Top Case Award, in the Top Case Highlight category ( Case Studies – Insight Communication magazine); · Bradesco was considered the best bank in people management, according to The Best in People Management survey ( Valor Carreira / Valor Econômico newspaper, with technical support of Aon Hewitt); and · Grupo Bradesco Seguros was granted the Most Admired Companies in Brazil Award in the Corporate Healthcare Plan and Social Security categories ( Carta Capital magazine). With regards to sustainability, Bradesco divides its actions into three pillars: (i) Sustainable Finances, focused on banking inclusion, social and environmental variables for loan approvals and product offerings; (ii) Responsible Management, focused on valuing professionals, improving the workplace and adopting eco-efficient practices; and (iii) Social and Environmental Investments, focused on education, the environment, culture and sports. In this area, we point out Fundação Bradesco, which has a 57-year history of extensive social and educational work, with 40 schools in Brazil. In 2013, a budget of R$456.966 million benefited 101,781 students in its schools, in Basic Education (from Kindergarten to High School and Vocational Training - High School Level), Education for Youth and Adults; and Preliminary and Continuing Qualification focused on the creation of jobs and generation of income. Bradesco 5 Press Release Main Information 4Q13 3Q13 2Q13 1Q13 4Q12 3Q12 2Q12 1Q12 Variation % 4Q13 x 3Q13 4Q13 x 4Q12 Income Statement for the Period - R$ million Book Net Income 3,079 3,064 2,949 2,919 2,893 2,862 2,833 2,793 0.5 6.4 Adjusted Net Income 3,199 3,082 2,978 2,943 2,918 2,893 2,867 2,845 3.8 9.6 Total Financial Margin 11,264 10,729 10,587 10,706 11,109 10,955 11,034 10,695 5.0 1.4 Gross Loan Financial Margin 7,850 7,793 7,634 7,414 7,527 7,460 7,362 7,181 0.7 4.3 Net Loan Financial Margin 4,889 4,912 4,540 4,305 4,317 4,157 3,955 4,087 (0.5) 13.2 Allowance for Loan Losses (ALL) Expenses (2,961) (2,881) (3,094) (3,109) (3,210) (3,303) (3,407) (3,094) 2.8 (7.8) Fee and Commission Income 5,227 4,977 4,983 4,599 4,675 4,438 4,281 4,118 5.0 11.8 Administrative and Personnel Expenses (7,313) (6,977) (6,769) (6,514) (6,897) (6,684) (6,488) (6,279) 4.8 6.0 Insurance Written Premiums, Pension Plan Contributions and Capitalization Bond Income 14,492 11,069 13,238 10,953 13,216 10,104 11,570 9,418 30.9 9.7 Statement of Financial Position - R$ million Total Assets 908,139 907,694 896,697 894,467 879,092 856,288 830,520 789,550 - 3.3 Securities 313,327 313,679 309,027 300,600 315,487 319,537 322,507 294,959 (0.1) (0.7) Loan Operations 427,273 412,559 402,517 391,682 385,529 371,674 364,963 350,831 3.6 10.8 - Individuals 130,750 127,068 123,562 119,231 117,540 114,536 112,235 109,651 2.9 11.2 - Corporate 296,523 285,491 278,955 272,451 267,989 257,138 252,728 241,181 3.9 10.6 Allowance for Loan Losses (ALL) (2) (21,687) (21,476) (21,455) (21,359) (21,299) (20,915) (20,682) (20,117) 1.0 1.8 Total Deposits 218,063 216,778 208,485 205,870 211,858 212,869 217,070 213,877 0.6 2.9 Technical Reserves 136,229 133,554 131,819 127,367 124,217 117,807 111,789 106,953 2.0 9.7 Shareholders' Equity 70,940 67,033 66,028 69,442 70,047 66,047 63,920 58,060 5.8 1.3 Assets under Management 1,260,056 1,256,220 1,233,546 1,243,170 1,225,228 1,172,008 1,130,504 1,087,270 0.3 2.8 Performance Indicators (%) on Adjusted Net Income (unless otherwise stated) Adjusted Net Income per Share - R$ 2.91 2.84 2.79 2.77 2.74 2.71 2.70 2.69 2.5 6.2 Book Value per Common and Preferred Share - R$ (4) 16.90 15.97 15.72 16.54 16.68 15.73 15.22 13.83 5.8 1.3 Annualized Return on Average Shareholders' Equity (5) (6) 18.0 18.4 18.8 19.5 19.2 19.9 20.6 21.4 (0.4) p.p. (1.2) p.p. Annualized Return on Average Assets 1.4 1.3 1.3 1.3 1.4 1.4 1.4 1.5 0.1 p.p - Average Rate - Annualized (Adjusted Financial Margin / Total Average Assets - Purchase and Sale Commitments - Permanent Assets) 7.3 7.1 7.2 7.3 7.6 7.6 7.9 7.9 0.2 p.p (0.3) p.p. Fixed Assets Ratio - Total Consolidated 15.2 17.5 17.3 16.5 16.9 19.0 18.2 19.9 (2.3) p.p. (1.7) p.p. Combined Ratio - Insurance 86.1 86.9 85.5 86.0 86.6 86.5 85.0 85.6 (0.8) p.p. (0.5) p.p. Efficiency Ratio (ER) 42.1 42.1 41.8 41.5 41.5 42.1 42.4 42.7 - 0.6 p.p Coverage Ratio (Fee and Commission Income/Administrative and Personnel Expenses) 71.8 70.8 69.6 67.7 66.5 64.4 63.2 62.9 1.0 p.p. 5.3 p.p. Market Capitalization - R$ million 128,085 136,131 124,716 145,584 131,908 113,102 104,869 113,021 (5.9) (2.9) Loan Portfolio Quality % ALL / Loan Portfolio 6.7 6.9 7.0 7.2 7.3 7.4 7.4 7.5 (0.2) p.p. (0.6) p.p. Non-performing Loans (> 60 days / Loan Portfolio) 4.2 4.4 4.6 4.9 5.0 5.1 5.1 5.1 (0.2) p.p. (0.8) p.p. Delinquency Ratio (> 90 days (10) / Loan Portfolio) 3.5 3.6 3.7 4.0 4.1 4.1 4.2 4.1 (0.1) p.p. (0.6) p.p. Coverage Ratio (> 90 days (10) ) (2) 192.3 190.3 188.6 179.4 178.2 179.0 177.4 181.7 2.0 p.p. 14.1 p.p. Coverage Ratio (> 60 days ) 158.9 156.8 153.5 146.0 147.3 144.8 144.0 146.6 2.1 p.p. 11.6 p.p. Operating Limits % Capital Adequacy Ratio - Total 16.6 16.4 15.4 15.6 16.1 16.0 17.0 15.0 0.2 p.p. 0.5 p.p. Tier I Capital 12.3 12.7 11.6 11.0 11.0 11.3 11.8 12.0 (0.4) p.p. 1.3 p.p - Common Equity 12.3 - Additional Capital - Tier II Capital 4.3 3.7 3.8 4.6 5.1 4.7 5.2 3.0 0.6 p.p. (0.8) p.p. 6 Report on Economic and Financial Analysis – December 2013 Press Release Main Information Dec13 Sept13 Jun13 Mar13 Dec12 Sept12 Jun12 Mar12 Variation % Dec13 x Sept13 Dec13 x Dec12 Structural Information - Units Service Points 72,736 71,724 70,829 69,528 68,917 67,225 65,370 62,759 1.4 5.5 - Branches 4,674 4,697 4,692 4,687 4,686 4,665 4,650 4,636 (0.5) (0.3) - PAs 3,586 3,760 3,795 3,786 3,781 3,774 3,243 2,986 (4.6) (5.2) - PAEs 1,180 1,421 1,454 1,457 1,456 1,456 1,476 1,497 (17.0) (19.0) - External Bradesco ATMs 3,003 3,298 3,498 3,712 3,809 3,954 3,992 3,974 (8.9) (21.2) - Banco24Horas Network ATMs (13) 11,583 11,229 11,154 10,966 10,818 10,464 10,459 10,583 3.2 7.1 - Bradesco Expresso (Correspondent Banks) 46,851 45,614 44,819 43,598 43,053 41,713 40,476 38,065 2.7 8.8 - Bradesco Promotora de Vendas 1,846 1,692 1,404 1,309 1,301 1,186 1,061 1,005 9.1 41.9 - Branches / Subsidiaries Abroad 13 13 13 13 13 13 13 13 - - ATMs 48,203 47,969 47,972 48,025 47,834 47,542 47,484 47,330 0.5 0.8 - Bradesco Network 33,464 33,933 34,322 34,719 34,859 35,128 35,226 35,007 (1.4) (4.0) - Banco24Horas Network 14,739 14,036 13,650 13,306 12,975 12,414 12,258 12,323 5.0 13.6 Employees 100,489 101,410 101,951 102,793 103,385 104,100 104,531 105,102 (0.9) (2.8) Outsourced Employees and Interns 12,614 12,699 12,647 13,070 12,939 13,013 12,661 12,659 (0.7) (2.5) Customers - in millions Active Checking Account Holders (14) (15) 26.4 26.4 26.2 25.8 25.7 25.6 25.6 25.4 - 2.7 Savings Accounts 50.9 48.3 47.7 46.6 48.6 48.3 45.2 41.3 5.4 4.7 Insurance Group 45.7 45.3 44.2 42.9 43.1 42.4 41.9 40.8 0.9 6.0 - Policyholders 39.8 39.5 38.4 37.1 37.3 36.7 36.3 35.4 0.8 6.7 - Pension Plan Participants 2.4 2.4 2.4 2.3 2.3 2.3 2.2 2.2 - 4.3 - Capitalization Bond Customers 3.5 3.4 3.4 3.5 3.5 3.4 3.4 3.2 2.9 - Bradesco Financiamentos (14) 3.3 3.4 3.5 3.6 3.7 3.7 3.8 3.8 (2.9) (10.8) Expanded Loan Portfolio: includes sureties and guarantees, letters of credit, advances of credit card receivables, co-obligations in loan assignments (receivables-backed investment funds and mortgage-backed receivables), co-obligations in rural loan assignments and operations bearing credit risk – commercial portfolio, covering debentures and promissory notes; Includes provision for collateral, comprising sureties, guarantees, letters of credit and standby letter of credit, which composes the excess ALL concept; In the last 12 months; For comparison purposes, the shares were adjusted according to bonuses and stock splits; Excluding mark-to-market effect of available-for-sale securities recorded under shareholders’ equity; Year-to-date adjusted net income; Excludes additional reserves; Number of shares (excluding treasury shares) multiplied by the closing price for common and preferred shares on the period’s last trading day; As defined by the Brazilian Central Bank (Bacen); Loans overdue; As of October 2013, Capital Adequacy Ratio is calculated according to regulatory guidelines established by CMN Resolutions 4192/13 and 4193/13 (Basel III); PA (Service Branch): a result from the consolidation of PAB (Banking Service Branch), PAA (Advanced Service Branch) and Exchange Branches, according to CMN Resolution 4072/12; and PAE: ATM located in the premises of a company; Including overlapping ATMs within the Bank’s own network and the Banco24Horas network: 1,549 in December 2013; 1,701 in September 2013; 1,804 in June 2013; 1,914 in March 2013; 1,964 in December 2012; 2,039 in September 2012; 2,059 in June 2012 and 2,050 in March 2012; Number of customers (Corporate/ Individual Taxpayer ID (CNPJ/CPF); Refers to 1 st and 2 nd holders of checking accounts; and Number of accounts. Bradesco 7 Press Release Ratings Main Ratings Fitch Ratings International Scale Domestic Scale Feasibility Support Domestic Currency Foreign Currency Domestic a - 2 Long Term Short Term Long Term BBB + Short Term F2 Long Term Short Term A - F1 AAA (bra) F1 + (bra) * Moody´s Investors Service R&I Inc. Financial Strength / Individual Credit Risk Profile International Scale Domestic Scale International Scale C - / baa1 Foreign Currency Senior Debt Domestic Currency Deposit Foreign Currency Deposit Domestic Currency Issuer Rating Long Term Long Term Short Term Long Term Short Term Long Term Short Term BBB Baa1 Baa1 P - 2 Baa2 P-2 Aaa.br BR - 1 Standard & Poor's Austin Rating International Scale - Issuer's Credit Rating Domestic Scale Corporate Governance Domestic Scale Foreign Currency Domestic Currency Issuer's Credit Rating Long Term Short Term Long Term Short Term Long Term Short Term Long Term Short Term brAA+ brAAA brA -1 BBB A - 2 BBB A - 2 brAAA brA - 1 Main Non-recurring Events During the quarter, certain non-recurring events were recorded in our financial statements. Thus, to provide for better understanding and analysis of our performance, we adjusted our Book Net Income by excluding these events, composing our so-called Adjusted Net Income. In October 2013, Law 12865/13 set forth the tax liability installment and cash payment program – Refis. Bradesco made a detailed evaluation of Organization’s tax claims and contingencies and, in November 2013, resolved to adhere to the program, basically for those claims challenging the mandatory payment of contribution for the Social Integration Program (PIS) and the Contribution for Social Security Financing (Cofins), referred to in Chapter I of Law 9718/98 levied on financial income generated by Organization’s financial institutions which had obtained writ of mandamus that suspended these payments. This adhesion resulted in a reversal of provision, net of tax effects, amounting to R$1,950 million. The proceedings involving other Organization companies that reclaim these payments or have escrow deposits are still under litigation. Tax credits deriving from the investment acquisition operation were also recorded, amounting to R$462 million, given that they already comply with regulatory aspects and have effective perspectives of realization, in accordance with studies and analyses prepared by Management. Also, in compliance with Susep Circular Letter 462/13, the Insurance Group began to adopt the risk-free yield curve (ETTJ) as discount rate of actuarial liability flow, which resulted in a net reversal of part of the technical reserves, totaling R$2,572 million. In the same period, we traded NTNs, given as collateral for technical reserves, in order to adjust these securities at market prices, in line with the new liability rates (for more information, refer to Note 21b on page 198). 8 Report on Economic and Financial Analysis – December 2013 Press Release Main Non-recurring Events Lastly, we adjusted Bank’s available-for-sale NTNs at market value, through their trading in the market. All in all, although these and other non-recurring events have not caused significant net effect on income for the quarter and the year, they caused an important increase in Shareholders’ Equity. This makes us more prepared to implement Basel III and also will improve our future returns on said NTNs, which now reflect market’s current rates. Book Net Income vs. Adjusted Net Income The main non-recurring events that impacted book net income in the periods below are presented in the following comparative chart: R$ million 12M13 12M12 4Q13 3Q13 Book Net Income 12,011 11,381 3,079 3,064 Non-Recurring Events 191 142 120 18 - Law 12865/13 - Tax Recovery Program (REFIS) (1,950) - (1,950) - - Recording of Tax Credits (462) (1,389) (462) - - Technical Reserve - (Increase)/Decrease in Real Interest Rate (2,572) 2,116 (2,572) - - Adjustments to Rates at Market Value - NTNs 6,117 - 6,117 - - Impairment of Assets 739 1,470 739 - - Earnings (Loss) from Extended Securities Terms - (2,282) - - - Full Goodwill Amortization - BERJ - 1,156 - - - Other 77 (561) (41) 30 - Tax Effects (1,758) (368) (1,711) (12) Adjusted Net Income 12,202 11,523 3,199 3,082 0 ROAE % 17.7 19.0 18.6 19.1 0 (ADJUSTED) ROAE % 18.0 19.2 19.3 19.2 2013 and 4Q13 basically refers to the impairment of: (i) Securities – Available-for-Sale Shares, in the amount of R$682 million, arising from the adjustment of historical value of shares at fair value; and (ii) Other Assets, in the amount of R$57 million, arising from the revised expectations of return on these assets; and 2012 to the impairment of: (i) Securities – Available-for-Sale Shares, in the amount of R$890 million, arising from the adjustment of historical value of shares at fair value; and (ii) Other Assets, in the amount of R$527 million, arising from the revised expectations of return on these assets; 2013 and 4Q13 basically includes: (i) expenses with provision for civil claims, in the amount of R$159 million and R$41 million, respectively; and (ii) reversal of operating provisions, net of recordings, in the amount of R$82 million; and 2012 basically includes: (i) gain in the sale of Serasa shares, in the amount of R$793 million; and (ii) other operating provisions, net of reversals, basically by provisions for civil claims, in the amount of R$232 million; and Annualized. Bradesco 9 Press Release Summarized Analysis of Adjusted Income To provide for better understanding, comparison and analysis of Bradesco’s results, we use the Adjusted Income Statement for analysis and comments contained in this Report on Economic and Financial Analysis, obtained from adjustments made to the Book Income Statement, detailed at the end of this Press Release, which includes adjustments to non-recurring events shown on the previous page. Note that the Adjusted Income Statement serves as the basis for the analysis and comments made in Chapters 1 and 2 of this report. R$ million Adjusted Income Statement 12M13 12M12 Variation 4Q13 3Q13 Variation 12M13 x 12M12 4Q13 x 3Q13 Amount % Amount % Financial Margin 43,286 43,793 11,264 10,729 535 5.0 - Interest 42,686 42,021 665 1.6 10,986 10,622 364 3.4 - Non-interest 600 1,772 (1,172) (66.1) 278 107 171 159.8 ALL (12,045) (13,014) 969 (7.4) (2,961) (2,881) (80) 2.8 Gross Income from Financial Intermediation 31,241 30,779 462 1.5 8,303 7,848 455 5.8 Income from Insurance, Pension Plans and Capitalization Bonds 4,471 3,814 657 17.2 1,188 1,100 88 8.0 Fee and Commission Income 19,786 17,512 2,274 13.0 5,227 4,977 250 5.0 Personnel Expenses (13,061) (12,186) (875) 7.2 (3,465) (3,346) (119) 3.6 Other Administrative Expenses (14,512) (14,162) (350) 2.5 (3,848) (3,631) (217) 6.0 Tax Expenses (4,381) (4,139) (242) 5.8 (1,254) (987) (267) 27.1 Equity in the Earnings (Losses) of Unconsolidated Companies 43 148 (105) (70.9) 26 2 24 - Other Operating Income/ (Expenses) (4,743) (4,214) (529) 12.6 (1,232) (1,194) (38) 3.2 Operating Result 18,844 17,552 1,292 7.4 4,945 4,769 176 3.7 Non-Operating Result (120) (89) (31) 34.8 (31) (27) (4) 14.8 Income Tax / Social Contribution (6,425) (5,872) (553) 9.4 (1,696) (1,638) (58) 3.5 Non-controlling Interest (97) (68) (29) 42.6 (19) (22) 3 (13.6) Adjusted Net Income 12,202 11,523 679 5.9 3,199 3,082 117 3.8 Income from Insurance, Pension Plans and Capitalization Bonds Insurance, Pension Plan and Capitalization Bond Retained Premiums - Variation in Technical Reserves of Insurance, Pension Plans and Capitalization Bonds - Retained Claims - Capitalization Bond Draws and Redemptions - Insurance, Pension Plan and Capitalization Bond Selling Expenses. 10 Report on Economic and Financial Analysis – December 2013 Press Release Summarized Analysis of Adjusted Income Adjusted Net Income and Profitability In the fourth quarter of 2013, Bradesco posted adjusted net income of R$3,199 million, up 3.8%, or R$117 million over the previous quarter, mainly due to : (i) greater financial margin revenue, resulting from the increase in interest and non-interest revenues; (ii) improvement in fee and commission income, due to greater business volume; (iii) higher insurance, pension plan and capitalization bond operating income; and partially impacted by: (iv) higher tax expenses; and (v) higher personnel and administrative expenses. In the year-over-year comparison, adjusted net income increased by 5.9% or R$679 million in 2013, for Return on Adjusted Average Shareholders’ Equity (ROAE) of 18.0%. Shareholders’ Equity stood at R$70,940 million in December 2013, up 1.3% over 2012 . The Capital Adequacy Ratio (Basel III) stood at 16.6%, 12.3% of which fell under Tier I Capital. Total Assets came to R$908,139 million in December 2013, up 3.3% over December 2012, driven by the increase in operations and greater business volume. Return on Average Assets (ROAA) came to 1.4%. Bradesco 11 Press Release Summarized Analysis of Adjusted Income Efficiency Ratio (ER) The “adjusted to risk” ER , which reflects the impact of risk associated with loan operations , totaled 52.1% in the fourth quarter of 2013, improving by 0.4 p.p. and 0.6 p.p. over the third quarter of 2013 and the same period in 2012, respectively, mainly due to the decrease of allowance for loan loss expenses in the last 12 months, due to the decrease in delinquency ratio level in the same period. The decrease of the quarterly ER from the third quarter of 2013 was mainly due to better fee and commission income and financial margin, both increasing by 5.0%. In the year-over-year comparison, this indicator remained stable, proving the rigorous control of our operating expenses, despite the organic growth in the period. ER in the last 12 months remained stable at 42.1% in relation to the previous quarter and increased by 0.6 p.p. over the same period in the previous year, mainly due to: (i) the reduction in non-interest financial margin; and (ii) the impact of the 2012 and 2013 collective bargaining agreements. (1) Including ALL expenses, adjusted for granted discounts, loan recovery and sale of foreclosed assets, among others; and (2) ER (Personnel Expenses - Employee Profit Sharing + Administrative Expenses) / (Financial Margin + Fee and Commission Income + Income from Insurance + Equity in the Earnings (Losses) of Unconsolidated Companies + Other Operating Income - Other Operating Expenses). Considering the ratio between: (i) total administrative costs (Personnel Expenses + Administrative Expenses + Other Operating Expenses + Tax Expenses not related to revenue generation + Insurance Selling Expenses) and (ii) revenue net of related taxes (not considering Claims and Selling Expenses from the Insurance Group), Bradesco’s ER in the last 12 months up to December 31, 2013 is 45.0%. 12 Report on Economic and Financial Analysis – December 2013 Press Release Summarized Analysis of Adjusted Income Financial Margin The R$535 million increase quarter over quarter was mainly due to: (i) higher interest margin, totaling R$364 million, due to better Insurance and Funding margins; and (ii) higher non-interest margin, totaling R$171 million, basically as a result of higher gains from Insurance margin. In the year-over-year comparison, financial margin came to R$43,286 million, a R$507 million decrease from 2012, due to: (i) lower result from the non-interest margin, in the amount of R$1,172 million, due to lower gains from the market arbitrage, and offset by: (ii) the R$665 million increase in income from interest-earning operations due to an increase in business volume, led by Loan and Funding. Bradesco 13 Press Release Summarized Analysis of Adjusted Income Interest Financial Margin – Annualized Average Rates R$ million 12M13 12M12 Interest Average Balance Average Rate Interest Average Balance Average Rate Loans 30,691 312,737 9.8% 29,530 284,173 10.4% Funding 4,733 338,209 1.4% 4,225 333,483 1.3% Insurance 3,616 131,290 2.8% 3,183 113,304 2.8% Securities/Other 3,646 309,746 1.2% 5,083 293,294 1.7% 0 Financial Margin 42,686 - 6.9% 42,021 - 7.2% 0 4Q13 3Q13 Interest Average Balance Average Rate Interest Average Balance Average Rate Loans 7,850 326,997 10.0% 7,793 316,413 10.2% Funding 1,401 352,160 1.6% 1,271 343,296 1.5% Insurance 965 136,000 2.9% 823 132,502 2.5% Securities/Other 770 316,691 1.0% 735 312,586 0.9% 0 Financial Margin 10,986 - 7.1% 10,622 - 7.0% The annualized interest financial margin rate stood at 7.1% in the fourth quarter of 2013, a 0.1 p.p. increase over the previous quarter , mainly due to Insurance interest margin. 14 Report on Economic and Financial Analysis – December 2013 Press Release Summarized Analysis of Adjusted Income Expanded Loan Portfolio In December 2013, Bradesco’s expanded loan portfolio totaled R$427.3 billion, a 3.6% increase over the previous quarter due to: (i) the 4.3% growth in Corporations; (ii) the 3.3% growth in SMEs; and (iii) the 2.9% growth in Individuals. In the last 12 months, this expanded loan portfolio increased 10.8%, driven by: (i) the 11.5% growth in SMEs; (ii) the 11.2% growth in Individuals; and (iii) the 10.0% growth in Corporations . To the Corporate segment, the products that posted the strongest growth in the last 12 months were: (i) export financing; and (ii) real estate financing – corporate plan. To the Individuals segment, the main highlights were: (i) real estate financing; and (ii) payroll-deductible loans. It includes sureties, guarantees, letters of credit, advances of credit card receivables, debentures, promissory notes, assignment of receivables-backed investment funds and mortgage-backed receivables and rural loan. For more information, see Chapter 2 of this Report. Allowance for Loan Losses (ALL) In the fourth quarter of 2013, ALL expenses totaled R$2,961 million, a 2.8% variation from the previous quarter, but lower than the 3.7% growth in the loan portfolio – as defined by Bacen in the quarter. This result was due to the reduction in delinquency level, thanks to the adaptation and consistency of loan granting policy and processes, quality of guarantees obtained, as well as the loan recovery process improvement. In the year-over-year comparison, this expense reduced by 7.4%, even considering the 11.0% increase in loan operations – as defined by Bacen, resulting from the reduced delinquency level in the last 12 months. Includes provision for collateral, comprising sureties, guarantees, letters of credit and standby letter of credit , which composes the excess ALL concept. For more information, refer to Chapter 2 of this Report. Bradesco 15 Press Release Summarized Analysis of Adjusted Income Delinquency Ratio > 90 days Total delinquency ratio, comprising the transactions overdue over 90 days, had a decrease in the quarter and in the last twelve months, thanks basically to: (i) the investment in the ongoing improvement in loan assignment models; (ii) the growth of payroll-deductible loan and real estate financing products, which impacted the portfolio mix; and (iii) the improvement in internal models of loan risk monitoring. The drop among individual customers and SMEs was also a reason for the reduction. The higher delinquency ratio among Corporations was due to specific cases and does not represent a trend. (1) As defined by Bacen. 16 Report on Economic and Financial Analysis – December 2013 Press Release Summarized Analysis of Adjusted Income Coverage Ratios Bradesco monitors its loan portfolio and its risk using, internally, the expanded portfolio concept. In addition to the allowance for loan losses (ALL), required by Bacen, Bradesco has an excess ALL to provide for possible stress situations, as well as other transactions/commitments bearing loan risks. The following graph shows the changes in coverage ratio of ALL compared to loans overdue over between 60 and 90 days. In December 2013, these ratios stood at 158.9% and 192.3%, respectively. (1) Includes provision for collateral, comprising sureties, guarantees, letters of credit and standby letter of credit, which composes the excess ALL concept. Bradesco 17 Press Release Summarized Analysis of Adjusted Income Income from Insurance, Pension Plans and Capitalization Bonds Net income for the fourth quarter of 2013 stood at R$1.001 billion (R$878 million in the third quarter of 2013), up 14.0% over the previous quarter, for annualized Return on Adjusted Shareholders’ Equity of 27.3%. In 2013, Net Income came to R$3.740 billion, up 4.3% from Net Income posted in 2012 (R$3.587 billion), for a return on Adjusted Shareholders’ Equity of 23.2%. Excluding additional provisions. 4Q13 3Q13 2Q13 1Q13 4Q12 3Q12 2Q12 1Q12 Variation % 4Q13 x 3Q13 4Q13 x 4Q12 Net Income 1,001 878 931 930 964 837 881 905 14.0 3.8 Insurance Written Premiums, Pension Plan Contributions and Capitalization Bond Income 14,492 11,069 13,238 10,953 13,216 10,104 11,570 9,418 30.9 9.7 Technical Reserves 136,229 133,554 131,819 127,367 124,217 117,807 111,789 106,953 2.0 9.7 Financial Assets 146,064 143,423 141,984 141,535 141,540 133,738 128,526 122,147 1.8 3.2 Claims Ratio 71.1 72.7 71.1 69.6 70.5 70.4 71.3 71.9 (1.6) p.p. 0.6 p.p. Combined Ratio 86.1 86.9 85.5 86.0 86.6 86.5 85.0 85.6 (0.8) p.p. (0.5) p.p. Policyholders / Participants and Customers (in thousands) 45,675 45,292 44,215 42,941 43,065 42,363 41,898 40,785 0.8 6.1 Employees 7,383 7,462 7,493 7,510 7,554 7,545 7,478 7,574 (1.1) (2.3) Market Share of Insurance Written Premiums, Pension Plan Contributions and Capitalization Bond Income 24.2 23.8 24.0 22.4 24.8 24.3 24.8 23.4 0.4 p.p. (0.6) p.p. (1) The fourth quarter of 2013 includes the latest data released by Susep (November/13). Note: For comparison among the indexes in the periods above, the calculation of the fourth quarter of 2013 excludes the non-recurring effects arising from the reversal of additional technical reserve, as a result of the increase in real interest rate. 18 Report on Economic and Financial Analysis – December 2013 Press Release Summarized Analysis of Adjusted Income Non-recurring events in the fourth quarter of 2013: (i) Financial Assets – financial available-for-sale assets amounting to R$6.9 billion were traded this quarter, and a loss of approximately R$1.4 billion (net of taxes) on these assets was recorded in income statement upon trading. However, fixed-income securities were acquired, with interest rates that reflect Brazil’s current economic scenario. In addition, Management resolved to reclassify available-for-sale securities totaling R$19.1 billion to held-to-maturity securities, whose average maturity is scheduled to 2037. (ii) Technical Reserves – in compliance with Susep Circular Letter 462/13, the Insurance Group adopted the risk-free yield curve (ETTJ) as discount rate of actuarial liability flow. The use of this rate, established by the Regulatory Agency, resulted in the reduction in technical reserves and, consequently, the recognition of approximately R$1.4 billion (net of taxes) in income statement. The net effect of the matters above did not have significant impact on the fourth quarter 2013 results and are part of a more efficient ALM (Asset Liability Management) operation. In the fourth quarter of 2013, total revenue increased by 30.9% over the previous quarter, led by the Life and Pension Plan segment, which was boosted by the greater concentration of pension plan contributions in the period. Net income for the fourth quarter of 2013 was 14.0% higher than the previous quarter, mainly due to: (i) the 30.9% increase in revenue; (ii) the 1.6 p.p. decrease in claims ratio; (iii) the improved financial and equity income; and (iv) the increase in the administrative efficiency ratio. In 2013, production was up 12.3% from the same period in 2012, led by Health, Capitalization Bond and Life and Pension Plan products, which increased 21.8%, 21.0% and 7.7%, respectively. Net income for 2013 exceeded by 4.3% that of the previous year, due to: (i) a 12.3% increase in revenue; (ii) the improved financial and equity income; and (iii) the stability of administrative efficiency and claims ratios. Grupo Bradesco Seguros’ capital levels are in compliance with the regulatory requirements and the global standards (Solvency II), with a leverage of 2.9 times its Shareholders’ Equity in the period. Bradesco 19 Press Release Summarized Analysis of Adjusted Income Fee and Commission Income In the fourth quarter of 2013, fee and commission income came to R$5,227 million, up R$250 million over the previous quarter, mainly due to the increase in business volume, led by the excellent performance of cards and underwriting / financial advisory revenues in this quarter. Other revenues that also contributed to this result were mainly due to: (i) loan operations; (ii) checking accounts; and (iii) consortia management. In the year-over-year comparison, the increase of R$2,274 million, or 13.0%, in 2013 was due to ongoing investments in customer service channels and technology, which mainly resulted in: (i) the excellent performance of the credit card segment, driven by the growth in revenue and transactions; (ii) higher income from checking accounts, which was a result of a better business volume and an increase in the checking account holder base, which posted net growth of 707 thousand active accounts in the period; (iii) higher income from loan operations, due to greater volume of contracted operations and sureties and guarantees in the period; (iv) greater income from collections; (v) greater income from fund management, whose average volume of assets and portfolios under management increased by 8.3% in the period; and (vi) greater income from consortia management. 20 Report on Economic and Financial Analysis – December 2013 Press Release Summarized Analysis of Adjusted Income Personnel Expenses In the fourth quarter of 2013, the R$119 million increase from the previous quarter is a result of variations in: · structural expenses – increase of R$42 million, due to greater expenses with salaries, social charges and benefits, as a result of the raise in salary levels, as per the 2013 collective bargaining agreement; and · non-structural expenses – increase of R$77 million, mainly due to greater expenses with (i) training and (ii) employee and management profit sharing. In the year-over-year comparison, the R$875 million increase in 2013 was due to: · the R$570 million, or 5.8%, of structural expenses, mainly resulting from greater expenses with salaries, social charges and benefits, due to raise in salary levels, as per the 2012 and 2013 collective bargaining agreements (adjustments of 7.5% and 8.0%, respectively); and · the R$305 million increase in non-structural expenses, mainly due to greater expenses with (i) provision for labor claims; and (ii) employee and management profit sharing. Note: Structural Expenses Salaries + Social Charges + Benefits + Pension Plans. Non-Structural Expenses Employee and Management Profit Sharing + Training + Provision for Labor Claims + Costs with Termination of Employment Contracts. Bradesco 21 Press Release Summarized Analysis of Adjusted Income Administrative Expenses In 2013, administrative expenses increased 2.5% over 2012, mainly due to the strong cost control conducted by our Efficiency Committee. Note that this slight increase was a result of: (i) the opening of 3,819 service points in the period, for a total of 72,736 service points on December 31, 2013; (ii) the increase in business and service volume in the period; (iii) contractual adjustments; in addition to (iv) the IPCA and IGP-M inflation rates of the last 12 months, which came to 5.9% and 5.5% respectively. In the fourth quarter of 2013, the 6.0% increase in administrative expenses over the previous quarter was mainly due to (i) the greater business and service volume recorded in the last quarter which, consequently, increased expenses; and (ii) the seasonal effect of greater advertising and publicity expenses, due to extra investments in initiatives regarding institutional maintenance and positioning and support of loan product offer this period of the year. Other Operating Income and Expenses Other operating expenses, net of other operating income, totaled R$1,232 million in the fourth quarter of 2013 , a R$38 million increase over the previous quarter, mainly due to greater expenses with civil contingencies in the period. Year over year, other operating expenses, net of other operating income, increased by R$529 million in 2013, mainly as a result of greater expenses with: (i) operating provisions, particularly those for civil contingencies; and (ii) amortization of intangible assets. 22 Report on Economic and Financial Analysis – December 2013 Press Release Summarized Analysis of Adjusted Income Income Tax and Social Contribution Income tax and social contribution increased 3.5% in comparison with the previous quarter and 9.4% year over year, mainly due to the increase in taxable income. The income tax and social contribution rate in the fourth quarter of 2013 was 34.5%, remaining stable when compared to the previous quarter. Unrealized Gains Unrealized gains totaled R$13,868 million in the fourth quarter of 2013, a R$3,833 million increase from the previous quarter. This was mainly due to: (i) the effect of the adjustment of fixed-income security rates to market value; and (ii) the appreciation of investments, mainly Cielo shares, which valued by 9.5% in the quarter. Bradesco 23 Press Release Economic Scenario The persistent signs of economic recovery in recent months and the fact that the U.S. has begun reducing its monetary stimuli, have reinforced the upward tendency of long-term interest rates and the appreciation of the dollar in the coming quarters. Even though the financial markets are not expected to react as they did in May and June of last year, when these tendencies were created, the scenario does impose important short-term challenges, especially for emerging economies with weaker fundamentals. In the fourth quarter of 2013, concerns related to growth in Europe and China were reduced, but fiscal adjustments and structural reforms, respectively, limited the space for a more substantial recovery in both regions. Despite the expected acceleration of global economic activity, the risk of deflation is still present, which should ensure that the normalization of monetary policy in the developed countries takes place more gradually. In fact, commodity prices are likely to fall, reflecting macroeconomic factors, such as the strengthening of the U.S. dollar, as well as specific indicators, especially the strong expansion of supply in certain segments. However, the performances of the various commodity markets are likely to vary greatly among themselves. Brazil’s economy should benefit from the acceleration of global growth in 2014; it is also better prepared than before to face the U.S. monetary policy’s current transition phase and the resulting challenges to domestic economic policy management. This view, supported by improved macroeconomic fundamentals and the institutional advances recorded in the last few years, is given added strength by the level of foreign reserves, which provide insurance to be resorted to if necessary. The recovery of economic activity in the last few months has been chiefly fueled by investments in production, which will tend to increase further as a result of the recent public concessions program. This program, together with the major sporting events scheduled in 2014 and 2016, represents a unique opportunity for Brazil to improve its infrastructure, which is absolutely essential in order to enhance perception of the economy’s growth potential. Despite the risks to the scenario and the challenges faced by the Brazilian economy in the pursuit of higher sustainable growth in the near future, Bradesco is maintaining a positive outlook, with favorable prospects in its operational segments. The volume of credit is growing at rates that are both sustainable and risk-compatible, while delinquency has been showing signs of a decline. Thanks to the intense and ongoing upward social mobility of recent years, the scenario for the banking and insurance sectors remains highly favorable. 24 Report on Economic and Financial Analysis – December 2013 Press Release Main Economic Indicators Main Indicators (%) 4Q13 3Q13 2Q13 1Q13 4Q12 3Q12 2Q12 1Q12 12M13 12M12 Interbank Deposit Certificate (CDI) 2.31 2.12 1.79 1.61 1.70 1.91 2.09 2.45 8.06 8.40 Ibovespa (1.59) 10.29 (15.78) (7.55) 3.00 8.87 (15.74) 13.67 (15.50) 7.40 USD – Commercial Rate 5.05 0.65 10.02 (1.45) 0.64 0.46 10.93 (2.86) 14.64 8.94 General Price Index - Market (IGP-M) 1.75 1.92 0.90 0.85 0.68 3.79 2.56 0.62 5.51 7.83 Extended Consumer Price Index (IPCA) – Brazilian Institute of Geography and Statistics (IBGE) 2.04 0.62 1.18 1.94 1.99 1.42 1.08 1.22 5.91 5.84 Federal Government Long-Term Interest Rate (TJLP) 1.24 1.24 1.24 1.24 1.36 1.36 1.48 1.48 5.03 5.79 Reference Interest Rate (TR) 0.16 0.03 - - - 0.03 0.07 0.19 0.24 0.29 Savings Account (Old Rule) 1.67 1.54 1.51 1.51 1.51 1.53 1.58 1.70 6.37 6.48 Savings Account (New Rule) 1.67 1.47 1.30 1.25 1.26 1.40 - - 5.81 3.17 Business Days (number) 64 66 63 60 62 64 62 63 253 251 Indicators (Closing Rate) Dec13 Sept13 Jun13 Mar13 Dec12 Sept12 Jun12 Mar12 Dec13 Dec12 USD – Commercial Selling Rate - (R$) 2.3426 2.2300 2.2156 2.0138 2.0435 2.0306 2.0213 1.8221 2.3426 2.0435 Euro - (R$) 3.2265 3.0181 2.8827 2.5853 2.6954 2.6109 2.5606 2.4300 3.2265 2.6954 Country Risk (points) 224 236 237 189 142 166 208 177 224 142 Basic Selic Rate Copom (% p.a.) 10.00 9.00 8.00 7.25 7.25 7.50 8.50 9.75 10.00 7.25 BM&F Fixed Rate (% p.a.) 10.57 10.07 9.39 7.92 7.14 7.48 7.57 8.96 10.57 7.14 Regarding the new savings account remuneration rule, it was defined that: (i) the existing deposits up to May 3, 2012 will continue to remunerate at TR + interest of 6.17% p.a.; and (ii) for deposits made as of May 4, 2012, the new rules are: (a) if the Selic rate is higher than 8.5% p.a., the TR + interest of 6.17% p.a. remuneration will be maintained; and (b) when the Selic rate is equal to or lower than 8.5% p.a., the remuneration will be 70% of Selic rate + TR. Projections through 2016 % USD - Commercial Rate (year-end) - R$ 2.40 2.45 2.55 Extended Consumer Price Index (IPCA) 5.87 5.60 5.50 General Price Index - Market (IGP-M) 5.90 5.00 5.00 Selic (year-end) 10.75 10.75 9.25 Gross Domestic Product (GDP) 2.10 3.00 3.50 Bradesco 25 Press Release Guidance Bradesco’s Outlook for 2014 This guidance contains forward-looking statements that are subject to risks and uncertainties, as they are based on Management’s expectations and assumptions and information available to the market to date. Loan Portfolio 10 to 14% Individuals 11 to 15% Companies 9 to 13% Interest Financial Margin 6 to 10% Fee and Commission Income 9 to 13% Operating Expenses 3 to 6% Insurance Premiums 9 to 12% Expanded Loan Portfolio; and Administrative and Personnel Expenses. 26 Report on Economic and Financial Analysis – December 2013 Book Income vs. Managerial Income vs. Adjusted Income Statement Analytical Breakdown of Book Income vs. Managerial Income vs. Adjusted Income Statement Fourth Quarter of 2013 R$ million 4Q13 Book Income Statement Reclassifications Fiscal Hedge Managerial Income Statement Non-recurring Events Adjusted Income Statement Financial Margin 4,791 69 35 - 932 4,558 6,706 11,264 ALL (3,137) - - - 309 (133) - - (2,961) - (2,961) Gross Income from Financial Intermediation 1,654 69 - 932 1,597 6,706 8,303 Income from Insurance, Pension Plans and Capitalization Bonds (9) 4,173 - 4,173 (2,985) 1,188 Fee and Commission Income 5,157 - 70 - 5,227 - 5,227 Personnel Expenses (3,465) - (3,465) - (3,465) Other Administrative Expenses (3,931) - 83 - (3,848) - (3,848) Tax Expenses (1,096) - - - (16) - - (101) (1,213) (40) (1,254) Equity in the Earnings (Losses) of Unconsolidated Companies 26 - 26 - 26 Other Operating Income/Expenses (534) 348 50 (69) 578 18 (153) - 238 (1,468) (1,232) Operating Result 1,982 - 831 2,733 2,213 4,945 Non-Operating Result (156) - 80 - - (76) 45 (31) Income Tax / Social Contribution and Non-controlling Interest 1,253 - (831) 422 (2,138) (1,715) Net Income 3,079 - 3,079 120 3,199 Expenses with Commission on the Placement of Loans and Financing were reclassified from the item “Other Operating Expenses” to the item “Financial Margin;” Interest Income/Expenses from the insurance segment were reclassified from the item “Other Operating Income/Expenses” to the item “Financial Margin;” Interest Income/Expenses from the financial segment were reclassified from the item “Other Operating Income/Expenses” to the item “Financial Margin;” Income from Loan Recovery classified under the item “Financial Margin,” Expenses with Discounts Granted classified under the item “Other Operating Income/Expenses,” and Expenses with Write-offs of Leasing Operations classified under the item “Financial Margin” were reclassified to the item “Allowance for Loan Loss (ALL) Expenses;” Tax Expenses, classified as “Other Operating Expenses,” were reclassified under the item “Tax Expenses;” and Expenses with the Provision for Collateral were reclassified from the item “Other Operating Expenses” to the item “Allowance for Loan Loss (ALL) Expenses;” Losses/Gains from the Sale of Foreclosed Assets/Investments classified under the item “Non-Operating Result” were reclassified to items “Allowance for Loan Loss (ALL) Expenses” / “Other Operating Income/Expenses”/”Financial Margin;” Income from Card Fees and Commissions, Insurance Premium Commissions and Insurance Policy Fees classified under the item “Other Operating Income/Expenses” were reclassified to the item “Fee and Commission Income;” and Credit Card Operation Interchange Expenses classified under the item “Other Operating Income/Expenses” were reclassified to the item “Other Administrative Expenses;” Partial result of Derivatives used to hedge investments abroad, which simply annuls the tax effects (Income Tax/Social Contribution (IR/CS) and Social Integration Program/Contribution for Social Security Financing (PIS/Cofins)) of this hedge strategy in terms of Net Income; For more information see page 9 of this chapter; and Income from Insurance, Pension Plans and Capitalization Bonds Insurance, Pension Plan and Capitalization Bond Retained Premiums - Variation in Technical Reserves for Insurance, Pension Plans and Capitalization Bonds – Retained Claims – Capitalization Bond Draws and Redemption - Insurance, Pension Plan and Capitalization Bond Selling Expenses. Bradesco 27 Book Income vs. Managerial Income vs. Adjusted Income Statement Third Quarter of 2013 R$ million 3Q13 Book Income Statement Reclassifications Fiscal Hedge Managerial Income Statement Non-recurring Events Adjusted Income Statement Financial Margin 11,733 16 30 - 141 10,729 - 10,729 ALL (3,260) - - - 511 (132) - - (2,881) - (2,881) Gross Income from Financial Intermediation 8,473 16 - 141 7,848 - 7,848 Income from Insurance, Pension Plans and Capitalization Bonds (9) 1,100 - 1,100 - 1,100 Fee and Commission Income 4,908 - 68 - 4,977 - 4,977 Personnel Expenses (3,346) - (3,346) - (3,346) Other Administrative Expenses (3,601) - (30) - (3,631) - (3,631) Tax Expenses (964) - - - (8) - - (15) (987) - (987) Equity in the Earnings (Losses) of Unconsolidated Companies 2 - 2 - 2 Other Operating Income/Expenses (1,882) 355 (16) 97 237 25 (38) - (1,224) 30 (1,194) Operating Result 4,691 - 126 4,739 30 4,769 Non-Operating Result (104) - 77 - - (27) - (27) Income Tax / Social Contribution and Non-controlling Interest (1,523) - (126) (1,649) (12) (1,660) Net Income 3,064 - 3,064 18 3,082 Expenses with Commission on the Placement of Loans and Financing were reclassified from the item “Other Operating Expenses” to the item “Financial Margin;” Interest Income/Expenses from the insurance segment were reclassified from the item “Other Operating Income/Expenses” to the item “Financial Margin;” Interest Income/Expenses from the financial segment were reclassified from the item “Other Operating Income/Expenses” to the item “Financial Margin;” Income from Loan Recovery classified under the item “Financial Margin,” Expenses with Discounts Granted classified under the item “Other Operating Income/Expenses,” and Expenses with Write-offs of Leasing Operations classified under the item “Financial Margin” were reclassified to the item “Allowance for Loan Loss (ALL) Expenses,” and Tax Expenses, classified as “Other Operating Expenses,” were reclassified under the item “Tax Expenses;” Losses/Gains from the Sale of Foreclosed Assets/Investments classified under the item “Non-Operating Result” were reclassified to items “Allowance for Loan Loss (ALL) Expenses” / “Other Operating Income/Expenses’ / “Financial Margin;” Income from Card Fees and Commissions, Insurance Premium Commissions and Insurance Policy Fees classified under the item “Other Operating Income/Expenses” were reclassified to the item “Fee and Commission Income;” and Credit Card Operation Interchange Expenses classified under the item “Other Operating Income/Expenses” were reclassified to the item “Other Administrative Expenses;” Partial result of Derivatives used to hedge investments abroad, which simply annuls the tax effects (Income Tax/Social Contribution (IR/CS) and Social Integration Program/Contribution for Social Security Financing (PIS/Cofins)) of this hedge strategy in terms of Net Income; For more information see page 9 of this chapter; and Income from Insurance, Pension Plans and Capitalization Bonds Insurance, Pension Plan and Capitalization Bond Retained Premiums - Variation in Technical Reserves for Insurance, Pension Plans and Capitalization Bonds – Retained Claims – Capitalization Bond Draws and Redemption - Insurance, Pension Plan and Capitalization Bond Selling Expenses. 28 Report on Economic and Financial Analysis – December 2013 Book Income vs. Managerial Income vs. Adjusted Income Statement R$ million 12M13 Book Income Statement Reclassifications Fiscal Hedge Managerial Income Statement Non-recurring Events Adjusted Income Statement Financial Margin 38,457 19 233 - 2,467 36,579 6,706 43,286 ALL (13,481) - - - 1,835 (400) - - (12,046) - (12,045) Gross Income from Financial Intermediation 24,976 19 - 2,467 24,533 6,706 31,241 Income from Insurance, Pension Plans and Capitalization Bonds (9) 7,457 - 7,457 (2,985) 4,471 Fee and Commission Income 19,460 - 326 - 19,786 - 19,786 Personnel Expenses (13,061) - (13,061) - (13,061) Other Administrative Expenses (14,430) - (82) - (14,512) - (14,512) Tax Expenses (4,029) - - - (44) - - (267) (4,340) (40) (4,381) Equity in the Earnings (Losses) of Unconsolidated Companies 43 - 43 - 43 Other Operating Income/Expenses (6,024) 1,355 (19) 111 1,340 91 (244) - (3,390) (1,350) (4,743) Operating Result 14,393 - 2,200 16,517 2,331 18,844 Non-Operating Result (242) - 76 - - (166) 45 (120) Income Tax / Social Contribution and Non-controlling Interest (2,139) - (2,200) (4,339) (2,185) (6,522) Net Income 12,011 - 12,011 191 12,202 Expenses with Commission on the Placement of Loans and Financing were reclassified from the item “Other Operating Expenses” to the item “Financial Margin;” Interest Income/Expenses from the insurance segment were reclassified from the item “Other Operating Income/Expenses” to the item “Financial Margin;” Interest Income/Expenses from the financial segment were reclassified from the item “Other Operating Income/Expenses” to the item “Financial Margin;” Income from Loan Recovery classified under the item “Financial Margin,” Expenses with Discounts Granted classified under the item “Other Operating Income/Expenses,” and Expenses with Write-offs of Leasing Operations classified under the item “Financial Margin” were reclassified to the item “Allowance for Loan Loss (ALL) Expenses;” Tax Expenses, classified as “Other Operating Expenses,” were reclassified under the item “Tax Expenses;” and Expenses with the Provision for Collateral were reclassified from the item “Other Operating Expenses” to the item “Allowance for Loan Loss (ALL) Expenses;” Losses/Gains from the Sale of Foreclosed Assets/Investments classified under the item “Non-Operating Result” were reclassified to items “Allowance for Loan Loss (ALL) Expenses” / “Other Operating Income/Expenses” / “Financial Margin;” Income from Card Fees and Commissions, Insurance Premium Commissions and Insurance Policy Fees classified under the item “Other Operating Income/Expenses” were reclassified to the item “Fee and Commission Income;” and Credit Card Operation Interchange Expenses classified under the item “Other Operating Income/Expenses” were reclassified to the item “Other Administrative Expenses;” Partial result of Derivatives used to hedge investments abroad, which simply annuls the tax effects (Income Tax/Social Contribution (IR/CS) and Social Integration Program/Contribution for Social Security Financing (PIS/Cofins)) of this hedge strategy in terms of Net Income; For more information see page 9 of this chapter; and Income from Insurance, Pension Plans and Capitalization Bonds Insurance, Pension Plan and Capitalization Bond Retained Premiums - Variation in Technical Reserves for Insurance, Pension Plans and Capitalization Bonds – Retained Claims – Capitalization Bond Draws and Redemption - Insurance, Pension Plan and Capitalization Bond Selling Expenses. Bradesco 29 Book Income vs. Managerial Income vs. Adjusted Income Statement R$ million 12M12 Book Income Statement Reclassifications Fiscal Hedge Managerial Income Statement Non-recurring Events Adjusted Income Statement Financial Margin 47,690 166 29 - 1,360 45,558 43,793 ALL (13,933) - - - 1,268 (350) - - (13,014) - (13,014) Gross Income from Financial Intermediation 33,757 166 - 1,360 32,543 30,779 Income from Insurance, Pension Plans and Capitalization Bonds (9) 1,798 - 1,798 2,015 3,814 Fee and Commission Income 17,070 - 443 - 17,512 - 17,512 Personnel Expenses (12,186) - (12,186) - (12,186) Other Administrative Expenses (13,717) - (478) - (14,195) 34 (14,162) Tax Expenses (4,050) - - - 39 - - (149) (4,160) 21 (4,139) Equity in the Earnings (Losses) of Unconsolidated Companies 148 - 148 - 148 Other Operating Income/Expenses (8,985) 1,029 (166) 93 1,258 117 35 - (6,619) 2,406 (4,214) Operating Result 13,835 - 1,211 14,842 2,712 17,552 Non-Operating Result 499 - 204 - - 703 (793) (89) Income Tax / Social Contribution and Non-controlling Interest (2,953) - (1,211) (4,164) (1,777) (5,940) Net Income 11,381 - 11,381 142 11,523 Expenses with Commission on the Placement of Loans and Financing were reclassified from the item “Other Operating Expenses” to the item “Financial Margin;” Interest Income/Expenses from the insurance segment were reclassified from the item “Other Operating Income/Expenses” to the item “Financial Margin;” Interest Income/Expenses from the financial segment were reclassified from the item “Other Operating Income/Expenses” to the item “Financial Margin;” Income from Loan Recovery classified under the item “Financial Margin,” Expenses with Discounts Granted classified under the item “Other Operating Income/Expenses,” and Expenses with Write-offs of Leasing Operations classified under the item “Financial Margin” were reclassified to the item “Allowance for Loan Loss (ALL) Expenses;” and Tax Expenses, classified as “Other Operating Expenses,” were reclassified under the item “Tax Expenses;” Losses/Gains from the Sale of Foreclosed Assets/Investments classified under the item “Non-Operating Result” were reclassified to items “Allowance for Loan Loss (ALL) Expenses” / “Other Operating Income/Expenses” / “Financial Margin;” Income from Card Fees and Commissions, Insurance Premium Commissions and Insurance Policy Fees classified under the item “Other Operating Income/Expenses” were reclassified to the item “Fee and Commission Income;” and Credit Card Operation Interchange Expenses classified under the item “Other Operating Income/Expenses” were reclassified to the item “Other Administrative Expenses;” Partial result of Derivatives used to hedge investments abroad, which simply annuls the tax effects (Income Tax/Social Contribution (IR/CS) and Social Integration Program/Contribution for Social Security Financing (PIS/Cofins)) of this hedge strategy in terms of Net Income; For more information see page 9 of this chapter; and Income from Insurance, Pension Plans and Capitalization Bonds Insurance, Pension Plan and Capitalization Bond Retained Premiums - Variation in Technical Reserves for Insurance, Pension Plans and Capitalization Bonds – Retained Claims – Capitalization Bond Draws and Redemption - Insurance, Pension Plan and Capitalization Bond Selling Expenses. 30 Report on Economic and Financial Analysis – December 2013 Economic and Financial Analysis Consolidated Statement of Financial Position and Adjusted Income Statement Statement of Financial Position R$ million Dec13 Sept13 Jun13 Mar13 Dec12 Sept12 Jun12 Mar12 Assets Current and Long-Term Assets 892,495 892,363 881,121 879,192 864,279 840,295 815,063 773,896 Cash and Cash Equivalents 12,196 16,427 16,180 11,347 12,077 12,944 13,997 25,069 Interbank Investments 135,456 144,967 147,485 171,333 151,813 126,772 92,858 84,690 Securities and Derivative Financial Instruments 313,327 313,679 309,027 300,600 315,487 319,537 322,507 294,959 Interbank and Interdepartmental Accounts 56,995 52,121 52,150 52,769 49,762 56,276 62,510 61,576 Loan and Leasing Operations 296,629 286,899 281,982 276,022 267,940 262,748 258,242 250,201 Allowance for Loan Losses (ALL) (1) (21,349) (21,476) (21,455) (21,359) (21,299) (20,915) (20,682) (20,117) Other Receivables and Assets 99,241 99,746 95,752 88,480 88,499 82,933 85,631 77,518 Permanent Assets 15,644 15,331 15,576 15,275 14,813 15,993 15,457 15,654 Investments 1,830 1,910 1,920 1,867 1,865 1,907 1,889 2,076 Premises and Leased Assets 4,974 4,392 4,464 4,550 4,678 4,500 4,523 4,551 Intangible Assets 8,840 9,029 9,192 8,858 8,270 9,586 9,045 9,027 Total 908,139 907,694 896,697 894,467 879,092 856,288 830,520 789,550 * Liabilities Current and Long-Term Liabilities 835,917 839,393 829,426 823,788 807,799 789,036 765,398 730,214 Deposits 218,063 216,778 208,485 205,870 211,858 212,869 217,070 213,877 Federal Funds Purchased and Securities Sold under Agreements to Repurchase 256,279 258,580 266,825 281,045 255,591 245,538 225,974 213,930 Funds from Issuance of Securities 57,654 55,427 53,821 47,832 51,359 53,810 51,158 48,482 Interbank and Interdepartmental Accounts 6,864 4,806 3,793 3,815 5,667 3,649 3,618 3,231 Borrowing and Onlending 56,095 51,307 49,121 46,209 44,187 45,399 47,895 47,112 Derivative Financial Instruments 1,808 3,238 3,141 2,590 4,001 4,148 3,568 2,703 Reserves for Insurance, Pension Plans and Capitalization Bonds 136,229 133,554 131,819 127,367 124,217 117,807 111,789 106,953 Other Liabilities 102,925 115,703 112,421 109,060 110,919 105,816 104,326 93,926 Deferred Income 677 676 661 632 658 619 615 646 Non-controlling Interest in Subsidiaries 605 592 582 605 588 586 587 630 Shareholders' Equity 70,940 67,033 66,028 69,442 70,047 66,047 63,920 58,060 Total 908,139 907,694 896,697 894,467 879,092 856,288 830,520 789,550 (1) Including the Provision for Collateral, the Allowance for Loan Losses amounts to R$21,687 million. 32 Report on Economic and Financial Analysis – December 2013 Economic and Financial Analysis Consolidated Statement of Financial Position and Adjusted Income Statement Adjusted Income Statement R$ million 4Q13 3Q13 2Q13 1Q13 4Q12 3Q12 2Q12 1Q12 Financial Margin 11,264 10,729 10,587 10,706 11,109 10,955 11,034 10,695 - Interest 10,986 10,622 10,569 10,509 10,678 10,603 10,518 10,222 - Non-interest 278 107 18 197 431 352 516 473 ALL (2,961) (2,881) (3,094) (3,109) (3,210) (3,303) (3,407) (3,094) Gross Income from Financial Intermediation 8,303 7,848 7,493 7,597 7,899 7,652 7,627 7,601 Income from Insurance, Pension Plans and Capitalization Bonds 1,188 1,100 1,028 1,155 955 1,029 953 877 Fee and Commission Income 5,227 4,977 4,983 4,599 4,675 4,438 4,281 4,118 Personnel Expenses (3,465) (3,346) (3,191) (3,059) (3,142) (3,119) (3,047) (2,878) Other Administrative Expenses (3,848) (3,631) (3,578) (3,455) (3,755) (3,565) (3,441) (3,401) Tax Expenses (1,254) (987) (1,017) (1,123) (1,098) (1,038) (991) (1,012) Equity in the Earnings (Losses) of Unconsolidated Companies 26 2 12 3 45 45 19 40 Other Operating Income/ (Expenses) (1,232) (1,194) (1,147) (1,170) (1,130) (1,054) (1,035) (996) Operating Result 4,945 4,769 4,583 4,547 4,449 4,388 4,366 4,349 Non-Operating Result (31) (27) (24) (38) (29) (20) (22) (18) Income Tax and Social Contribution (1,696) (1,638) (1,553) (1,538) (1,488) (1,455) (1,461) (1,468) Non-controlling Interest (19) (22) (28) (28) (14) (20) (16) (18) Adjusted Net Income 3,199 3,082 2,978 2,943 2,918 2,893 2,867 2,845 (1) Income from Insurance, Pension Plan and Capitalization Bond Operations Insurance, Pension Plan and Capitalization Bond Retained Premiums – Variation in Technical Reserves for Insurance, Pension Plans and Capitalization Bonds – Retained Claims – Capitalization Bond Draws and Redemption – Insurance, Pension Plan and Capitalization Bond Selling Expenses. Financial Margin – Interest and Non-Interest Financial Margin Breakdown Bradesco 33 Economic and Financial Analysis Financial Margin - Interest and Non-Interest Average Financial Margin Rate R$ million Financial Margin 12M13 12M12 4Q13 3Q13 Variation YTD Quarter Interest - due to volume 3,558 324 Interest - due to spread (2,893) 40 - Financial Margin - Interest 42,686 42,021 10,986 10,622 665 364 - Financial Margin - Non-Interest 600 1,772 278 107 (1,172) 171 Financial Margin 43,286 43,793 11,264 10,729 535 Average Margin Rate 7.0% 7.5% 7.3% 7.1% (1) Average Margin Rate (Financial Margin / Average Assets – Purchase and Sale Commitments – Permanent Assets) Annualized Quarter over quarter, the increase of R$535 million in the fourth quarter of 2013 was a result of: (i) the R$364 million in interest margin, thanks to greater Insurance and Funding margins; and (ii) the non-interest margin growth in the amount of R$171 million. Financial margin stood at R$43,286 million, a R$507 million decrease year over year, due to: (i) lower results from non-interest margin, totaling R$1,172 million, due to lower gains from market arbitrage; and partially offset: (ii) by higher results from interest-earning operations, amounting to R$665 million, arising from greater business volume, with highlight to Loan and Funding. Financial Margin - Interest Interest Financial Margin - Breakdown R$ million Interest Financial Margin Breakdown 12M13 12M12 4Q13 3Q13 Variation YTD Quarter Loans 30,691 29,530 7,850 7,793 1,161 57 Funding 4,733 4,225 1,401 1,271 508 130 Insurance 3,616 3,183 965 823 433 142 Securities/Other 3,646 5,083 770 735 (1,437) 35 Interest Financial Margin 42,686 42,021 10,986 10,622 665 364 In the fourth quarter of 2013, interest financial margin stood at R$10,986 million, versus R$10,622 million in the third quarter of 2013, for an increase of R$364 million. The business lines that most contributed to this result were Insurance and Funding, broken down under items Insurance Financial Margin – Interest and Funding Financial Margin – Interest. In the year-over-year comparison, interest financial margin increased R$665 million. The business lines that most contributed to this increase were Loan and Funding. 34 Report on Economic and Financial Analysis – December 2013 Economic and Financial Analysis Financial Margin - Interest Interest Financial Margin – Rates The annualized interest financial margin rate stood at 7.1% in the fourth quarter of 2013, up 0.1 p.p. on the previous quarter, mainly due to the results obtained from Insurance interest margin. Interest Financial Margin – Annualized Average Rates R$ million 12M13 12M12 Interest Average Balance Average Rate Interest Average Balance Average Rate Loans 30,691 312,737 9.8% 29,530 284,173 10.4% Funding 4,733 338,209 1.4% 4,225 333,483 1.3% Insurance 3,616 131,290 2.8% 3,183 113,304 2.8% Securities/Other 3,646 309,746 1.2% 5,083 293,294 1.7% Interest Financial Margin 42,686 - 6.9% 42,021 - 7.2% * 4Q13 3Q13 Interest Average Balance Average Rate Interest Average Balance Average Rate Loans 7,850 326,997 10.0% 7,793 316,413 10.2% Funding 1,401 352,160 1.6% 1,271 343,296 1.5% Insurance 965 136,000 2.9% 823 132,502 2.5% Securities/Other 770 316,691 1.0% 735 312,586 0.9% Interest Financial Margin 10,986 - 7.1% 10,622 - 7.0% Bradesco 35 Economic and Financial Analysis Loan Financial Margin - Interest Loan Financial Margin - Breakdown R$ million Financial Margin - Loan 12M13 12M12 4Q13 3Q13 Variation YTD Quarter Interest - due to volume 2,803 254 Interest - due to spread (1,642) (197) Interest Financial Margin 30,691 29,530 7,850 7,793 1,161 57 Income 54,667 51,236 14,243 13,946 3,431 297 Expenses (23,976) (21,706) (6,393) (6,153) (2,270) (240) In the fourth quarter of 2013, financial margin with loan operations reached R$7,850 million, up 0.7% or R$57 million over the third quarter of 2013. The variation is the result of: (i) the increase in average business volume, in the amount of R$254 million; and offset by: (ii) the decrease in average spread, in the amount of R$197 million . Year over year, the financial margin grew 3.9%, or R$1,161 million, resulting from: (i) a R$2,803 million increase in the volume of operations; and partially offset by: (ii) the decrease in average spread, amounting to R$1,642 million , mainly affected by the drop in interest rates used and the change in loan portfolio mix. 36 Report on Economic and Financial Analysis – December 2013 Economic and Financial Analysis Loan Financial Margin - Interest Loan Financial Margin - Net Margin The graph above presents a summary of loan activity. The Gross Margin line refers to interest income from loans, net of opportunity cost (a specific rate by type of operation and term). The ALL curve shows delinquency costs, which are represented by Allowance for Loan Losses (ALL) expenses, plus discounts granted in transactions net of loan recoveries, arising from the sale of foreclosed assets, among other. In the fourth quarter of 2013, the net margin curve, which refers to loan interest income net of ALL, remained virtually stable over the previous quarter, and was up 12.9% in the year-over-year comparison, mainly driven by: (i) the increase in business volume; and (ii) the reduction in delinquency costs. Bradesco 37 Economic and Financial Analysis Loan Financial Margin - Interest Expanded Loan Portfolio The expanded loan portfolio amounted to R$427.3 billion in December 2013, up 3.6% in the quarter and 10.8% over the last 12 months. In the quarter, the result was led by Corporations, which grew by 4.3%; in the last 12-month period, SMEs and Individuals stood out, increasing 11.5% and 11.2%, respectively . (1) In addition to the loan portfolio, includes sureties, guarantees, letters of credit, advances of credit card receivables, debentures, promissory notes, co-obligation in receivables-backed investment funds - FIDC, mortgage-backed receivables – CRI and rural loans . For further information, refer to page 44 herein. Expanded Loan Portfolio Breakdown by Product and Type of Customer (Individual and Corporate) A breakdown of the expanded loan portfolio products for individuals is presented below: Individuals R$ million Variation % Dec13 Sept13 Dec12 Quarter 12M CDC / Vehicle Leasing 27,251 28,232 31,099 (3.5) (12.4) Payroll-deductible Loan 26,786 25,919 20,757 3.3 29.0 Credit Card 23,915 21,866 20,921 9.4 14.3 Personal Loans 16,476 16,556 15,041 (0.5) 9.5 Real Estate Financing 13,602 12,576 10,060 8.2 35.2 Rural Loans 8,393 7,832 6,927 7.2 21.2 BNDES/Finame Onlending 6,803 6,534 5,775 4.1 17.8 Overdraft Facilities 3,313 3,604 2,989 (8.1) 10.8 Sureties and Guarantees 187 191 683 (2.0) (72.6) Other 4,025 3,757 3,289 7.1 22.4 Total 130,750 127,068 117,540 2.9 11.2 The Individual segment operations grew by 2.9% in the quarter, led by the following lines: (i) credit card; and (ii) real estate financing. In the last 12 months, the operations grew by 11.2% and the lines that most contributed to this increase were: (i) real estate financing; and (ii) payroll-deductible loan. 38 Report on Economic and Financial Analysis – December 2013 Economic and Financial Analysis Loan Financial Margin - Interest A breakdown of the expanded loan portfolio products in the corporate segment is presented below: Corporate R$ million Variation % Dec13 Sept13 Dec12 Quarter 12M Working Capital 45,599 44,255 44,811 3.0 1.8 BNDES/Finame Onlending 33,740 32,483 29,929 3.9 12.7 Operations Abroad 32,003 27,530 25,243 16.2 26.8 Real Estate Financing - Corporate Plan 15,870 15,069 12,674 5.3 25.2 Export Financing 15,366 15,620 12,023 (1.6) 27.8 Credit Card 13,325 13,516 13,942 (1.4) (4.4) Overdraft Account 10,410 10,651 9,793 (2.3) 6.3 Vehicles - CDC 7,984 7,814 7,088 2.2 12.6 Rural Loans 5,258 4,964 4,653 5.9 13.0 Leasing 5,024 5,228 6,190 (3.9) (18.8) Sureties and Guarantees 67,399 65,157 59,228 3.4 13.8 Operations bearing Loan Risk - Commercial Portfolio (1) 33,104 32,917 30,874 0.6 7.2 Other 11,440 10,287 11,542 11.2 (0.9) Total 296,523 285,490 267,989 3.9 10.6 (1) Including operations with debentures and promissory notes. Corporate segment operations grew by 3.9% in the quarter and 10.6% in the last 12 months, mainly led by: (i) operations abroad; and (ii) real estate financing – corporate plan. In the last 12 months, the lines that most contributed to the growth were: (i) export financing; and (ii) real estate financing – corporate plan. Expanded Loan Portfolio - Consumer Financing The graph below shows the types of credit related to consumer financing of individual customers, which stood at R$94.7 billion in December 2013, up 2.0% over the quarter and 7.3% over the last 12 months. Growth was led by: (i) personal loans (payroll-deductible loans are included); and (ii) credit card, which together totaled R$67.2 billion, accounting for 70.9% of the consumer financing balance: (1) Including vehicle CDC/leasing, personal loans, financing of goods, revolving credit card and cash and installment purchases at merchants operations. Bradesco 39 Economic and Financial Analysis Loan Financial Margin - Interest Vehicle Portfolio Breakdown R$ million Variation % Dec13 Sept13 Dec12 Quarter 12M CDC Portfolio 34,541 35,192 36,336 Individuals 26,557 27,378 29,248 (3.0) (9.2) Corporate 7,984 7,814 7,088 2.2 12.6 Leasing Portfolio 2,708 3,051 4,774 Individuals 693 854 1,851 (18.9) (62.6) Corporate 2,015 2,197 2,923 (8.3) (31.1) Finame Portfolio 11,243 11,396 10,417 7.9 Individuals 794 832 938 (4.6) (15.4) Corporate 10,449 10,564 9,479 (1.1) 10.2 Total 48,492 49,639 51,527 Individuals 28,044 29,064 32,037 (3.5) (12.5) Corporate 20,448 20,575 19,490 (0.6) 4.9 Vehicle financing operations (individual and corporate customers) totaled R$48.5 billion in December 2013, presenting a decrease in quarter-over-quarter and year-over-year comparisons. Of the total vehicle portfolio, 71.2% corresponds to CDC, 23.2% to Finame and 5.6% to Leasing. Individuals represented 57.8% of the portfolio, while corporate customers accounted for the remaining 42.2% . Expanded Loan Portfolio Concentration - by Sector The share of each economic sector composing the expanded loan portfolio had a slight variation. Services had the greatest growth, both in the quarter and in the last twelve-month period. Activity Sector R$ million Dec13 % Sept13 % Dec12 % Public Sector 3,266 0.8 1,204 0.3 1,179 0.3 Private Sector 424,007 99.2 411,355 99.7 384,350 99.7 Corporate 293,257 68.6 284,287 68.9 266,810 69.2 Industry 89,857 21.0 88,217 21.4 83,880 21.8 Commerce 59,032 13.8 57,797 14.0 57,531 14.9 Financial Intermediaries 8,890 2.1 8,727 2.1 7,138 1.9 Services 130,829 30.6 125,444 30.4 114,383 29.7 Agriculture, Cattle Raising, Fishing, Forestry and Forest Exploration 4,649 1.1 4,102 1.0 3,879 1.0 Individuals 130,750 30.6 127,068 30.8 117,540 30.5 Total 427,273 412,559 100.0 385,529 100.0 40 Report on Economic and Financial Analysis – December 2013 Economic and Financial Analysis Loan Financial Margin - Interest Changes in the Expanded Loan Portfolio Of the R$41.7 billion growth in the expanded loan portfolio over the last 12 months, new borrowers accounted for R$31.8 billion, or 76.1%, representing 7.4% of the portfolio in December 2013. (1) Including new loans contracted in the last 12 months by customers since December 2012. Bradesco 41 Economic and Financial Analysis Loan Financial Margin - Interest Changes in the Expanded Loan Portfolio - By Rating The chart below shows that new borrowers and remaining debtors as at December 2012 (customers that remained in the loan portfolio for at least 12 months) presented a good level of credit quality (AA-C ratings), demonstrating the adequacy and consistency of the loan assignment policy and loan processes (assignment and monitoring), as well as the quality of guarantees. Changes in the Extended Loan Portfolio by Rating between December 2012 and 2013 Rating Total Loan as at December 2013 New Customers from January 2013 and December 2013 Remaining Debtors as at December 2012 R$ million % R$ million % R$ million % AA - C 401,034 93.9 30,023 94.5 371,011 93.8 D 7,114 1.7 274 0.9 6,840 1.7 E - H 19,125 4.4 1,467 4.6 17,658 4.5 Total 427,273 100.0 31,764 100.0 395,509 100.0 Expanded Loan Portfolio - By Customer Profile The table below presents the changes in the expanded loan portfolio by customer profile: Customer Profile R$ million Variation % Dec13 Sept13 Dec12 Quarter 12M Corporations 168,024 161,043 152,728 4.3 10.0 SMEs 128,499 124,448 115,261 3.3 11.5 Individuals 130,750 127,068 117,540 2.9 11.2 Total Loan Operations 427,273 412,559 385,529 3.6 10.8 Expanded Loan Portfolio - By Customer Profile and Rating (%) AA-C rated loans had a percentage rise both in the last 12 months and in the quarter. Customer Profile By Rating Dec13 Sept13 Dec12 AA-C D E-H AA-C D E-H AA-C D E-H Corporations 97.8 0.9 1.3 96.7 2.8 0.5 98.7 0.9 0.4 SMEs 91.7 2.7 5.6 91.7 3.0 5.3 91.3 3.1 5.6 Individuals 90.9 1.6 7.5 90.3 1.9 7.8 88.9 2.3 8.8 Total 93.9 1.7 4.4 93.2 2.6 4.2 93.5 2.0 4.5 42 Report on Economic and Financial Analysis – December 2013 Economic and Financial Analysis Loan Financial Margin - Interest Expanded Loan Portfolio - By Business Segment The quarterly growth in the expanded loan portfolio by business segment was led by the Prime, Corporate and Retail segments, while the result in the last 12 months was due to the Prime, Retail and Middle Market segments. Business Segments R$ million Variation % Dec13 % Sept13 % Dec12 % Quarter 12M Retail 126,163 29.5 121,836 29.5 108,631 28.2 3.6 16.1 Corporate 170,574 39.9 164,157 39.8 158,474 41.1 3.9 7.6 Middle Market 56,184 13.2 54,291 13.2 49,271 12.8 3.5 14.0 Prime 18,996 4.4 18,091 4.4 15,603 4.0 5.0 21.7 Other / Non-account Holders 55,357 13.0 54,184 13.1 53,551 13.9 2.2 3.4 Total 427,273 100.0 412,559 100.0 385,529 100.0 3.6 10.8 (1) Mostly, non-account holders using vehicle financing, credit cards and payroll-deductible loans. Expanded Loan Portfolio - By Currency The balance of foreign currency-indexed and/or denominated loan and onlending operations (excluding ACCs - Advances on Foreign Exchange Contracts) totaled US$16.0 billion in December 2013 (US$14.9 billion in September 2013 and US$15.1 billion in December 2012), 7.4% and 6.0% increases in the quarter and in the last 12 months, respectively. In reais, these same foreign currency operations totaled R$37.4 billion in December 2013 (R$33.2 billion in September 2013 and R$30.9 billion in December 2012), growths of 12.7% and 21.0% in the quarter and in the last 12 months, respectively . In December 2013, total loan operations, in reais, stood at R$389.8 billion (R$379.4 billion in September 2013 and R$354.6 billion in December 2012), up 2.7% on the previous quarter and 9.9% over the last 12 months . Bradesco 43 Economic and Financial Analysis Loan Financial Margin - Interest Expanded Loan Portfolio - by Debtor Credit concentration level among the largest debtors was higher when compared to the previous quarter, except for the largest debtor range, which remained stable in the period. The quality of the AA-A rated 100 largest debtors portfolio improved this quarter. Loan Portfolio - By Type All operations bearing credit risk stood at R$450.2 billion, up 3.6% in the quarter and 10.0% in the last 12 months. R$ million Variation % Dec13 Sept13 Dec12 Quarter 12M Loans and Discounted Securities 156,884 151,823 141,861 3.3 10.6 Financing 114,032 110,176 101,361 3.5 12.5 Rural and Agribusiness Financing 20,000 18,823 16,683 6.3 19.9 Leasing Operations 5,713 6,077 8,035 (6.0) (28.9) Advances on Exchange Contracts 5,765 6,239 6,348 (7.6) (9.2) Other Loans 20,667 18,517 16,672 11.6 24.0 Subtotal Loan Operations 323,061 311,655 290,960 3.7 11.0 Sureties and Guarantees Granted (Memorandum Accounts) 67,586 65,348 59,911 3.4 12.8 Operations bearing Credit Risk - Commercial Portfolio 33,104 32,917 30,874 0.6 7.2 Letters of Credit (Memorandum Accounts) 795 751 1,629 5.9 (51.2) Advances from Credit Card Receivables 1,011 871 1,454 16.1 (30.4) Co-obligation in Loan Assignment FIDC/CRI (Memorandum Accounts) 1,607 897 582 79.1 176.1 Co-obligation in Rural Loan Assignment (Memorandum Accounts) 108 120 119 (9.9) (9.1) Subtotal of Operations bearing Credit Risk - Expanded Portfolio 427,273 412,559 385,529 3.6 10.8 Other Operations Bearing Credit Risk 22,915 21,962 23,851 4.3 (3.9) Total Operations bearing Credit Risk 450,189 434,521 409,380 3.6 10.0 (1) In addition to the Expanded Portfolio, it includes other operations bearing credit risk; (2) As defined by Bacen; (3) Including debenture and promissory note operations; and (4) Including CDI operations, international treasury, swaps, forward currency contracts and investments in FIDC and CRI . 44 Report on Economic and Financial Analysis – December 2013 Economic and Financial Analysis Loan Financial Margin - Interest The charts below refer to the Loan Portfolio, as defined by Bacen. Loan Portfolio - By Flow of Maturities The maturities of performing loans were longer when compared to December 2012, mainly due to BNDES onlending, real estate financing and payroll-deductible loan. Note that, due to their guarantees and characteristics, these operations, in addition to being exposed to lower risk, provide favorable conditions to gain customer loyalty. Bradesco 45 Economic and Financial Analysis Loan Financial Margin - Interest Loan Portfolio - Delinquency over 90 days Total delinquency ratio, comprising the transactions overdue over 90 days, had a decrease in the quarter and in the last twelve months, thanks basically to: (i) the investment in the ongoing improvement in loan assignment models; (ii) the growth of payroll-deductible loan and real estate financing products, which impacted the portfolio mix; and (iii) the improvement in internal models of loan risk monitoring. The drop among individual customers and SMEs was also a reason for the reduction. The higher delinquency ratio among Corporations was due to specific cases and does not represent a trend. As shown in the graph below, the total delinquency ratio for operations overdue from 61 to 90 days had a slight decrease in the quarter and in the last 12 months. As defined by Bacen. 46 Report on Economic and Financial Analysis – December 2013 Economic and Financial Analysis Loan Financial Margin - Interest Allowance for Loan Losses (ALL) x Delinquency x Losses Bradesco monitors its loan portfolio and related risks internally using the expanded portfolio concept. In addition to the allowance for loan losses (ALL), required by Bacen Resolution 2682/99, Bradesco has an excess ALL to provide for possible stress situations, as well as other transactions/commitments bearing loan risks. Part of this allowance was allocated, for management purposes, to collateral transactions, but without being recorded in a specific provision account. The ALL totaled R$21.7 billion in December 2013, which account for 6.7% of loan portfolio, comprise: (i) the generic provision (customer and/or operation rating); (ii) the specific provision (non-performing loans); and (iii) the excess provision (internal criteria, which include the provision for collateral. Bradesco has appropriate provisioning levels sufficient to support possible changes in scenarios, such as higher delinquency levels and/or changes in the loan portfolio profile. As defined by Bacen; and Includes the provision for collateral, comprising sureties, guarantees, letters of credit and standby letter of credit, which composes the excess ALL concept. Bradesco 47 Economic and Financial Analysis Loan Financial Margin - Interest It is worth mentioning the assertiveness of adopted provisioning criteria, which is proven by: (i) analyzing historical data on recorded allowances for loan losses; and (ii) effective losses in the subsequent twelve-month period. Analysis in terms of loss, net of recovery, shows a significant increase in the coverage margin, i.e., for an existing provision of 7.3% of the portfolio in December 2012, the net loss in the subsequent twelve-month period was 3.4%, meaning that the existing provision exceeded 118% the loss in the subsequent 12 months. In December 2012, for an existing provision of 7.3% of the portfolio , the effective gross loss in the subsequent twelve-month period was 4.6%, meaning that the existing provision exceeded the loss over the subsequent twelve-month period by more than 58%, as shown in the graph below. As defined by Bacen; and Includes the provision for collateral, comprising sureties, guarantees, letters of credit and standby letter of credit, which composes the excess ALL concept . 48 Report on Economic and Financial Analysis – December 2013 Economic and Financial Analysis Loan Financial Margin - Interest Allowance for Loan Losses The Non-performing Loan ratio (operations overdue for over 60 days) has had a continuous improvement, as well as the coverage ratio, which remained at high levels and, therefore, quite comfortable. As defined by Bacen; Includes the provision for collateral, comprising sureties, guarantees, letters of credit and standby letter of credit, which composes the excess ALL concept; and Loan operations overdue for over 60 days and that do not generate revenue appropriation on an accrual basis. Bradesco 49 Economic and Financial Analysis Loan Financial Margin - Interest Loan Portfolio - Portfolio Indicators To facilitate the monitoring of the quantitative and qualitative performance of Bradesco’s loan portfolio, a comparative summary of the main figures and indicators is presented below: R$ million (except %) Dec13 Sept13 Dec12 Total Loan Operations (1) 323,061 311,655 290,960 - Individuals 129,680 126,116 116,404 - Corporate 193,381 185,539 174,556 Total Provision 21,687 21,476 21,299 - Specific 10,851 10,790 11,182 - Generic 6,800 6,678 6,106 - Excess (2) 4,036 4,009 4,010 Specific Provision / Total Provision (%) 50.0 50.2 52.5 Total Provision (2) / Loan Operations (%) 6.7 6.9 7.3 AA - C Rated Loan Operations / Loan Operations (%) 92.1 91.3 91.5 D Rated Operations under Risk Management / Loan Operations (%) 2.1 3.1 2.5 E - H Rated Loan Operations / Loan Operations (%) 5.8 5.6 6.0 D Rated Loan Operations 6,668 9,590 7,427 Provision for D-rated Operations 1,821 2,467 2,039 D Rated Provision / Loan Operations (%) 27.3 25.7 27.5 D - H Rated Non-Performing Loans 15,617 15,664 16,414 Total Provision (2) / D-to-H-rated Non-performing Loans (%) 138.9 137.1 129.8 E - H Rated Loan Operations 18,691 17,369 17,382 Provision for E-to-H-rated Loan Operations 15,796 15,215 15,296 E - H Rated Provision / Loan Operations (%) 84.5 87.6 88.0 E - H Rated Non-Performing Loans 12,884 12,856 13,404 Total Provision / E-to-H-rated Non-performing Loans (%) 168.3 167.0 158.9 Non-performing Loans (3) 13,651 13,693 14,455 Non-performing Loans (3) / Loan Operations (%) 4.2 4.4 5.0 Total Provision (2) / Non-performing Loans (%) 158.9 156.8 147.3 Loan Operations Overdue for over 90 days 11,275 11,283 11,955 Loan Operations Overdue for over 90 days / Loan Operations (%) 3.5 3.6 4.1 Total Provision (2) / Operations Overdue for over 90 Days (%) 192.3 190.3 178.2 As defined by Bacen; Includes the provision for collateral, comprising sureties, guarantees, letters of credit and standby letter of credit, which composes the excess ALL concept ; and Loan operations overdue for over 60 days and that do not generate revenue appropriation on an accrual basis. 50 Report on Economic and Financial Analysis – December 2013 Economic and Financial Analysis Funding Financial Margin- Interest Funding Financial Margin - Breakdown R$ million Financial Margin - Funding 12M13 12M12 4Q13 3Q13 Variation YTD Quarter Interest - due to volume 66 35 Interest - due to spread 442 95 Interest Financial Margin 4,733 4,225 1,401 1,271 508 130 Quarter over quarter, interest funding financial margin increased 10.2%, or R$130 million, in the fourth quarter of 2013 as a result of: (i) the greater volume of operations, which amounted to R$35 million; and (ii) the R$95 million increase in average spread, due to the interest rate increase in the period (Selic). In the year-over-year comparison, interest funding financial margin improved by 12.0% or R$508 million in 2013, mainly driven by: (i) the increase in average spread, in the amount of R$442 million; and (ii) greater volume of operations, which amounted to R$66 million. Bradesco 51 Economic and Financial Analysis Funding Financial Margin - Interest Loans vs. Funding To analyze Loan Operations in relation to Funding, it is necessary to deduct from total customer funding (i) the amount committed to reserve requirements at Bacen, (ii) the amount of available funds for the customer service network, as well as (iii) add funds from domestic and foreign lines of credit that finance loan needs. Bradesco depends little on interbank deposits and foreign lines of credit, given its capacity to effectively obtain funding from customers. This is a result of: (i) the outstanding position of its service points; (ii) the extensive diversity of products offered; and (iii) the market’s confidence in the Bradesco brand. Note that the use of funds provides a comfortable margin, which proves that Bradesco is capable of meeting demand for funds for loans using its own funding . Funding vs. Investments R$ million Variation % Dec13 Sept13 Dec12 Quarter 12M Demand Deposits + Sundry Floating 41,433 43,008 38,851 (3.7) 6.6 Savings Deposits 80,718 76,488 69,042 5.5 16.9 Time Deposits + Debentures 160,153 157,356 163,832 1.8 (2.2) Funds from Financial Bills 46,179 43,952 37,171 5.1 24.2 Customer Funds 328,483 320,803 308,896 2.4 6.3 (-) Reserve Requirements (55,381) (49,473) (47,952) 11.9 15.5 (-) Available Funds (9,232) (12,708) (8,930) (27.4) 3.4 Customer Funds Net of Reserve Requirements 263,870 258,622 252,014 2.0 4.7 Onlending 40,864 39,317 36,075 3.9 13.3 Securities Abroad 11,475 11,475 14,188 - (19.1) Borrowing 15,231 11,990 8,111 27.0 87.8 Other (Subordinated Debt + Other Borrowers - Cards) 52,667 50,723 49,701 3.8 6.0 Total Funding (A) 384,106 372,127 360,089 3.2 6.7 Expanded Loan Portfolio (Excluding Sureties and Guarantees) (B) 359,686 347,210 325,618 3.6 10.5 B/A (%) 93.6 93.3 90.4 0.3 p.p. 3.2 p.p. (1) Debentures mainly used to back purchase and sale commitments; and (2) Including Collateral Mortgage Notes, Mortgage Bonds, Letters of Credit for Agribusiness and Financial Bills. 52 Report on Economic and Financial Analysis – December 2013 Economic and Financial Analysis Funding Financial Margin - Interest Main Funding Sources The following table presents changes in main funding sources: R$ million Variation % Dec13 Sept13 Dec12 Quarter 12M Demand Deposits 40,618 39,456 38,412 2.9 5.7 Savings Deposits 80,718 76,488 69,042 5.5 16.9 Time Deposits 95,763 99,993 104,022 (4.2) (7.9) Debentures (1) 64,390 57,363 59,810 12.3 7.7 Borrowing and Onlending 56,095 51,307 44,186 9.3 27.0 Funds from Issuance of Securities (2) 57,654 55,427 51,359 4.0 12.3 Subordinated Debts 35,885 36,135 34,852 (0.7) 3.0 Total 431,123 416,169 401,683 3.6 7.3 (1) Considering basically debentures used to back purchase and sale commitments; and (2) Including: Financial Bills, on December 31, 2013, amounting to R$35,208 million (R$34,242 million on September 30, 2013 and R$28,221 million on December 31, 2012). Demand Deposits Demand deposits totaled R$40,618 million in the fourth quarter of 2013, up 2.9% on previous quarter and 5.7% when compared to the same period in the previous year, basically driven by the improved funding, which was due to the seasonal effect in the quarter and the increased account holder base in the period. Savings Deposits Savings deposits increased 5.5% in the quarter-over-quarter comparison and 16.9% in the last 12 months, mainly as a result of: (i) greater funding volume; and (ii) the remuneration of savings account reserve. The new savings remuneration rule determines that: (i) the existing account savings up to May 3, 2012 will continue to remunerate at TR + 0.5% p.m.; and (ii) for deposits made as of May 4, 2012, the new rules are: (a) if the Selic rate is higher than 8.5% p.a., the TR + 0.5% p.m. remuneration will be maintained; and (b) when the Selic rate is equal to or lower than 8.5% p.a., the remuneration will be 70% of Selic rate + TR. Bradesco is always increasing its savings accounts base, posting net growth of 2.6 million new savings accounts over the last quarter. Bradesco 5 3 Economic and Financial Analysis Funding Financial Margin - Interest Time Deposits In the fourth quarter of 2013, time deposits totaled R$95,763 million, decreasing by 4.2% over the previous quarter and 7.9% on the same period of the previous year. Such performance is basically due to the new investment alternatives offered to customers. Debentures On December 31, 2013, Bradesco’s debentures amounted to R$64,390 million, up 12.3% in the quarter-over-quarter comparison and a 7.7% over the last 12 months. These variations are mainly due to the placement and maturity of the securities, which are also used to back purchase and sale commitments that are, in turn, impacted by the levels of economic activity. Borrowing and Onlending The quarter-over-quarter increase of R$4,788 million, or 9.3%, was mainly due to: (i) the R$3,258 million increase in foreign-currency-denominated and/or indexed borrowing and onlending, basically due to: (a) the 5.0% exchange gain in the period; and (b) the increase of the volume of funds raised; and (ii) the R$1,530 million increase in volume of funds raised through borrowing and onlending in Brazil, led by Finame operations. Year over year, borrowing and onlending were up R$11,909 million, mainly due to: (i) the R$7,231 million increase in foreign-currency-denominated and/or indexed borrowing and onlending, from R$8,169 million in December 2012 to R$15,400 million in December 2013, mainly due to: (a) the exchange gain of 14.6% in the period; and (b) the increase in volume of funds raised; and (ii) the R$4,678 million increase in volume of funds raised through borrowing and onlending in Brazil, especially through Finame operations. 5 4 Report on Economic and Financial Analysis – December 2013 Economic and Financial Analysis Funding Financial Margin - Interest Funds from Issuance of Securities Funds from issuance of securities totaled R$57,654 million, a 4.0% or R$2,227 million increase in the quarter, mainly due to: (i) the R$1,126 million increase in Mortgage Bonds; and (ii) the R$966 million increase in inventory of Financial Bills. Year over year, the R$6,295 growth was mainly a result of: (i) the increased inventory of Financial Bills, from R$28,221 million in December 2012 to R$35,208 million in December 2013, mainly due to the new issuances in the period; (ii) the higher volume of Mortgage Bonds, in the amount of R$1,766 million; and partially offset:(iii) by the R$2,713 million reduction in volume of securities issued abroad. Subordinated Debt Subordinated Debt totaled R$35,885 million in December 2013 (R$8,952 million abroad and R$26,933 million in Brazil), remaining practically stable when compared with the previous quarter and increasing 3.0% over the previous year. Bradesco 55 Economic and Financial Analysis Securities/Other Financial Margin - Interest Securities/Other Financial Margin - Breakdown R$ million Financial Margin - Securities/Other 12M13 12M12 4Q13 3Q13 Variation YTD Quarter Interest - due to volume 194 10 Interest - due to spread (1,631) 25 Interest Financial Margin 3,646 5,083 770 735 35 Income 27,242 31,647 4,748 8,050 (4,405) (3,302) Expenses (23,596) (26,564) (3,978) (7,315) 2,968 3,337 Quarter over quarter, interest financial margin from Securities/Other was up by R$35 million, mainly due to: (i) the increase in average spread, in the amount of R$25 million; and (ii) the higher volume of operations, in the amount of R$10 million. Year over year, interest financial margin from Securities/Other decreased 28.3% or R$1,437 million in 2013. This result was due to: (i) the decrease in the average spread of R$1,631 million, driven by the lower gain from fixed-rate commercial portfolio management; and partially offset: (ii) by the greater volume of operations, which affected the result in R$194 million. Insurance Financial Margin - Interest Insurance Financial Margin - Breakdown R$ million Financial Margin - Insurance 12M13 12M12 4Q13 3Q13 Variation YTD Quarter Interest - due to volume 495 25 Interest - due to spread (62) 117 Interest Financial Margin 3,616 3,183 965 823 433 142 Income 6,390 10,875 305 2,258 (4,485) (1,953) Expenses (2,774) (7,692) 660 (1,435) 4,918 2,095 In the quarter-over-quarter comparison, interest financial margin from insurance operations increased R$142 million, or 17.3%, impacted by: (i) the R$117 million increase in average spread, mainly due to IPCA and IGP-M rates in the quarter; and (ii) the greater volume of operations, amounting to R$25 million. In the year-over-year comparison, interest financial margin from insurance operations was up 13.6% or R$433 million in 2013 due to: (i) the greater volume of operations, in the amount of R$495 million; and partially offset: (ii) by the R$62 million decrease in average spread. 5 6 Report on Economic and Financial Analysis – December 2013 Economic and Financial Analysis Financial Margin – Non-Interest Non-Interest Financial Margin – Breakdown R$ million Non-Interest Financial Margin 12M13 12M12 4Q13 3Q13 Variation YTD Quarter Funding (297) (291) (76) (75) (6) (1) Insurance 253 368 221 (30) (115) 251 Securities/Other 644 1,695 133 212 (1,051) (79) Total 600 1,772 278 107 171 The non-interest financial margin in the fourth quarter of 2013 stood at R$278 million versus the R$107 million of the previous quarter, an improvement of R$171 million mainly due to the best results from Insurance. Year over year, non-interest financial margin decreased R$1,172 million in 2013. The variations in non-interest financial margin were basically a result of: · Insurance - which is represented by equity gains/loss, and the variations in the periods are associated with market conditions, which enabled greater/lower gain opportunity; and · Securities/Other - which had a decrease of R$1,051 million in the year-over-year comparison, mostly due to lower gains from market arbitrage. In the fourth quarter of 2013, a reduction of R$79 million resulted from the higher market volatility in the period. Also in the quarter, note that the R$33 million gained from the partial sale of shares on BM&FBovespa contributed to the result, versus the R$30 million obtained in the previous quarter. Bradesco 5 7 Economic and Financial Analysis Insurance, Pension Plans and Capitalization Bonds Below is the analysis of the Statement of Financial Position and Income Statement of Grupo Bradesco Seguros e Previdência: Consolidated Statement of Financial Position R$ million Dec13 Sept13 Dec12 Assets Current and Long-Term Assets 156,880 154,464 150,710 Securities 146,064 143,423 141,540 Insurance Premiums Receivable (1) 2,570 2,623 1,979 Other Loans 8,246 8,418 7,191 Permanent Assets 4,136 4,040 3,661 Total 161,016 158,504 154,371 Liabilities Current and Long-Term Liabilities 143,090 141,531 133,935 Tax, Civil and Labor Contingencies 2,272 2,920 2,523 Payables on Insurance, Pension Plan and Capitalization Bond Operations 409 374 367 Other Liabilities 4,180 4,683 6,828 Insurance Technical Reserves (1) 11,101 11,978 10,397 Life and Pension Plan Technical Reserves 119,228 115,814 108,371 Capitalization Bond Technical Reserves 5,900 5,762 5,449 Non-controlling Interest 673 647 637 Shareholders' Equity 17,253 16,326 19,799 Total 161,016 158,504 154,371 (1) In the fourth quarter of 2013, in compliance with ANS Normative Resolution 314/12, the amount of R$774.2 million (R$753.7 million in the third quarter of 2013), corresponding to the early recording of premiums, which was deducted from “Insurance Premiums Receivable”, to “Insurance Technical Reserves,” under liabilities. Consolidated Income Statement R$ million 12M13 12M12 4Q13 3Q13 Insurance Written Premiums, Pension Plan Contributions and Capitalization Bond Income 49,752 44,308 14,492 11,069 Premiums Earned from Insurance, Pension Plan Contribution and Capitalization Bond 26,532 22,514 6,920 7,007 Financial Result from the Operation 3,600 3,443 1,090 682 Sundry Operating Income 887 1,047 188 289 Retained Claims (15,378) (12,942) (4,003) (4,104) Capitalization Bond Draws and Redemptions (4,165) (3,382) (1,173) (1,109) Selling Expenses (2,514) (2,374) (635) (613) General and Administrative Expenses (2,230) (2,025) (659) (547) Tax Expenses (556) (482) (132) (144) Other Operating Income/Expenses (490) (353) (170) (98) Operating Result 5,686 5,446 1,426 1,363 Equity Result 483 475 154 111 Non-Operating Result (55) (41) (21) (14) Income before Taxes and Profit Sharing 6,114 5,880 1,559 1,460 Income Tax and Contributions (2,197) (2,139) (516) (540) Profit Sharing (67) (75) (16) (18) Non-controlling Interest (111) (79) (27) (24) Net Income 3,740 3,587 1,001 878 Note: For comparison purposes, the non-recurring events’ effects in the fourth quarter of 2013 are not considered, because they did not materially impact the Group’s result. 58 Report on Economic and Financial Analysis – December 2013 Economic and Financial Analysis Insurance, Pension Plans and Capitalization Bonds Income Distribution of Grupo Bradesco Seguros e Previdência R$ million 4Q13 3Q13 2Q13 1Q13 4Q12 3Q12 2Q12 1Q12 Life and Pension Plans 582 552 564 542 570 493 494 493 Health 175 139 155 167 167 133 148 151 Capitalization Bonds 101 105 97 131 103 86 91 104 Basic Lines and Other 143 82 115 90 124 125 148 157 Total 1,001 878 931 930 964 837 881 905 Performance Ratios % 4Q13 3Q13 2Q13 1Q13 4Q12 3Q12 2Q12 1Q12 Claims Ratio (1) 71.1 72.7 71.1 69.6 70.5 70.4 71.3 71.9 Expense Ratio 10.9 10.4 10.9 11.0 11.6 11.3 11.1 11.1 Administrative Expenses Ratio (3) 4.3 4.9 4.1 4.3 4.2 5.0 4.3 5.0 Combined Ratio (4) (5) 86.1 86.9 85.5 86.0 86.6 86.5 85.0 85.6 (1) Retained Claims/Earned Premiums; (2) Selling Expenses/Earned Premiums; (3) Administrative Expenses/Net Written Premiums; (4) (Retained Claims + Selling Expenses + Other Operating Income and Expenses) / Earned Premiums + (Administrative Expenses + Taxes) / Net Written Premiums; and (5) Excluding additional reserves. Note: For comparison purposes, the non-recurring events’ effects are not considered. Written Premiums, Pension Plan Contributions and Capitalization Bond Income In the fourth quarter of 2013, total revenue grew 30.9% over the previous quarter, led by Life and Pension Plan segment, which was boosted by greater concentration of pension plan contributions in the period. In 2013, production increased by 12.3% in comparison with the previous year thanks to all segments’ results, mainly the two-digit growths in Health and Capitalization Bonds. Bradesco 59 Economic and Financial Analysis Insurance, Pension Plans and Capitalization Bonds Written Premiums, Pension Plan Contributions and Capitalization Bond Income 60 Report on Economic and Financial Analysis – December 2013 Economic and Financial Analysis Insurance, Pension Plan and Capitalization Bonds Retained Claims by Insurance Line Bradesco 61 Economic and Financial Analysis Insurance, Pension Plan and Capitalization Bonds Insurance Expense Ratio by Insurance Line 62 Report on Economic and Financial Analysis – December 2013 Economic and Financial Analysis Insurance, Pension Plans and Capitalization Bonds Efficiency Ratio General and Administrative Expenses/Revenue The improved administrative efficiency ratio when compared to the fourth quarter of 2012 was due to: (i) the benefits from cost rationalization; and (ii) the 30.9% increase in revenue in the period. 63 Report on Economic and Financial Analysis – December 2013 Economic and Financial Analysis Insurance, Pension Plans and Capitalization Bonds Technical Reserves 6 4 Report on Economic and Financial Analysis – December 2013 Economic and Financial Analysis Bradesco Vida e Previdência R$ million (unless otherwise stated) 4Q13 3Q13 2Q13 1Q13 4Q12 3Q12 2Q12 1Q12 Net Income 582 552 564 542 570 493 494 493 Premium and Contribution Income 8,505 4,971 7,535 5,698 8,053 5,002 6,737 5,009 - Income from Pension Plans and VGBL 7,317 3,838 6,475 4,677 6,976 3,988 5,816 4,090 - Income from Life/Personal Accidents Insurance Premiums 1,188 1,133 1,060 1,021 1,077 1,014 921 919 Technical Reserves 119,228 115,814 114,383 110,527 108,371 102,425 98,199 93,861 Investment Portfolio 124,655 121,211 119,842 118,380 117,418 110,182 106,102 100,366 Claims Ratio 37.3 43.3 37.3 35.1 37.4 34.6 43.5 41.3 Expense Ratio 21.2 21.8 18.8 23.4 23.3 21.2 19.2 21.3 Combined Ratio 67.3 72.6 61.0 70.0 68.1 60.8 68.4 70.8 Participants / Policyholders (in thousands) 28,256 28,044 27,030 25,722 25,837 25,295 25,257 24,534 Premium and Contribution Income Market Share (%) (2) 29.7 29.1 28.8 24.6 29.6 28.8 29.9 27.5 Life/AP Market Share - Insurance Premiums (%) 17.1 16.9 16.3 16.4 18.0 17.8 17.4 17.3 (1) Life/VGBL/PGBL/Traditional; and (2) 4Q13 includes the latest data released by Susep (November 2013). Note: For comparison purposes, the non-recurring events’ effects are not considered. Due to its solid structure, a policy of product innovation and customer trust, Bradesco Vida e Previdência held a 29.7% share on pension plan and VGBL income in the period (source: Susep – November/13). Net income for the fourth quarter of 2013 was 5.4% higher than the previous quarter, basically as a result of: (i) the 71.1% increase in revenue; (ii) the 6.0 p.p. decrease in Life product claims ratio; and (iii) the improved administrative efficiency ratio. Net income for the year was 9.3% higher than the result posted in the previous year, mainly due to: (i) the 7.7% increase in revenue; (ii) the 0.6 p.p. decrease in Life product claims ratio; (iii) the increase in the financial result; and (iv) the stable administrative efficiency ratio. Bradesco 65 Economic and Financial Analysis Bradesco Vida e Previdência Bradesco Vida e Previdência's technical reserves stood at R$119.2 billion in December 2013, made up of R$113.1 billion from Pension Plans and VGBL and R$6.1 billion from Life, Personal Accidents and Other Lines, up 10.0% over December 2012. The Pension Plan and VGBL Investment Portfolio totaled R$118.2 billion in November 2013, equal to 32.1% of all market funds (source: Fenaprevi). Growth of Participants and Life and Personal Accident Policyholders In December 2013, the number of Bradesco Vida e Previdência customers grew by 9.4% compared to December 2012, surpassing a total of 2.4 million pension plan and VGBL plan participants and 25.8 million life and personal accident participants. This impressive growth was fueled by the strength of the Bradesco brand and the improvement of selling and management policies. 66 Report on Economic and Financial Analysis – December 2013 Economic and Financial Analysis Bradesco Saúde and Mediservice R$ million (unless otherwise stated) 4Q13 3Q13 2Q13 1Q13 4Q12 3Q12 2Q12 1Q12 Net Income 175 139 155 167 167 133 148 151 Net Written Premiums 3,274 3,154 2,926 2,787 2,727 2,498 2,338 2,251 Technical Reserves 5,726 6,585 6,503 6,308 5,582 5,466 4,128 4,072 Claims Ratio 88.5 89.8 87.3 84.7 85.3 86.9 86.1 86.4 Expense Ratio 5.4 5.4 5.4 5.2 5.1 5.0 4.9 4.8 Combined Ratio 99.5 99.6 98.9 96.2 98.5 99.9 96.9 97.9 Policyholders (in thousands) 4,173 4,117 4,082 3,985 3,964 3,873 3,707 3,627 Written Premiums Market Share (%) 46.0 45.6 48.8 48.2 45.3 46.8 46.9 46.7 (1) 4Q13 considers the latest data released by ANS (November 2013). Note: For comparison purposes, the non-recurring events’ effects are not considered. Net income for the fourth quarter of 2013 had an increase of 25.9% over the third quarter of 2013, mainly due to: (i) the 3.8% increase in revenue; (ii) 1.3 p.p. decrease in claims ratio, due to seasonality in the third quarter, which normally shows greater volume of claims; and (iii) the improved financial result. Net income for 2013 was up 6.2% over the previous year, due to: (i) the 23.7% increase in revenue; (ii) the improved financial and equity result; and partially offset: (iii) by the 1.5 p.p. increase in claims ratios, a result of run-off of expenses from deficit corporate line contracts not renewed during 2013. Net Issued Premium stood at R$12.1 billion in 2013, up 23.7% when compared to 2012, led by insurance portfolio for Small and Medium Groups (SMG) whose premiums amounted to R$2.5 billion, 41.0% higher than the previous year. During 2013, Bradesco Saúde continued and promoted several initiatives that benefited its global performance, such as: (i) the implementation of Meu Doutor Bradesco Saúde (My Bradesco Saúde Doctor) project, which offers the policyholders a selected list of accredited general practitioners with whom the customer can schedule an appointment via the internet, in order to reinforce the doctor-patient relationship and improve attention to health standard; (ii) the orthoses, prothesis and special drugs (OPME) project, with the purpose of obtaining more agreements with accredited hospitals to use previously negotiated high-cost materials, thus contributing to assistance cost control; (iii) the expansion of Segunda Opinião Médica (Second Opinion from a Physician) for knee joint and hip, oral and maxillofacial and hemodynamic surgeries, in addition to spine surgeries, in reference medical centers, in order to improve health quality; and (iv) the consolidation of Concierge services, which were also made available on Bradesco Saúde website, approved by 97% of its customers, according to survey conducted by independent firm. In December 2013, Bradesco Saúde and Mediservice maintained strong market position in the corporate segment (source: ANS). Over 82 thousand companies in Brazil have Bradesco Saúde insurance and Mediservice plans. Of the 100 largest companies in Brazil in terms of revenue, 52 are Bradesco Saúde and Mediservice customers (source: Exame magazine’s Best and Major Companies ( Melhores e Maiores ) ranking, July 2013). Bradesco 67 Economic and Financial Analysis Bradesco Saúde and Mediservice Number of Policyholders at Bradesco Saúde and Mediservice Together, the two companies have over 4.1 million customers. The high share of corporate policies in the overall portfolio (95.5% in December 2013) shows the companies’ high level of specialization and customization in the corporate segment. The highlight was the growth in the Small and Medium Groups (SMG) insurance portfolio, with over 750 thousand policyholders in December 2013, up 26.4% over the same period in 2012. Corporate portfolio was also positively impacted by the strong increase in Northeast and North regions, up 30.6% and 25.7%, respectively. Bradesco Capitalização R$ million (unless otherwise stated) 4Q13 3Q13 2Q13 1Q13 4Q12 3Q12 2Q12 1Q12 Net Income 101 105 97 131 103 86 91 104 Capitalization Bond Income 1,296 1,234 1,126 983 1,089 1,013 937 795 Technical Reserves 5,900 5,762 5,738 5,623 5,449 5,165 4,886 4,663 Customers (in thousands) 3,475 3,428 3,439 3,462 3,459 3,426 3,358 3,228 Premium Income Market Share (%) 22.5 21.8 20.9 22.1 23.1 22.8 22.2 21.2 (1) 4Q13 considers the latest data released by Susep (November 2013). In the fourth quarter of 2013, revenue stood at R$1.3 billion and technical reserve totaled R$5.9 billion. Net income remained in line with the previous quarter, a result of stability of the main performance indicators. Net income for the year was up 13.0% when compared to the previous year, as a result of: (i) the 21.0% increase in capitalization bond income; (ii) the improved financial result; and (iii) the steady administrative efficiency ratio. 68 Report on Economic and Financial Analysis – December 2013 Economic and Financial Analysis Bradesco Capitalização Bradesco Capitalização ended the fourth quarter of 2013 leading the capitalization bond companies ranking, due to its policy of transparency and of adjusting its products based on potential consumer demand. In order to offer the capitalization bond that best fits the profile and budget of each customer, Bradesco Capitalização has developed several products that vary in accordance with payment method (lump-sum or monthly), contribution term, frequency of draws and premium amounts. This phase was mainly marked by a closer relationship with the public by consolidating Pé Quente Bradesco products. Among these products, it is worth pointing out the performance of the social and environmental products, from which a part of the profit is allocated to socially responsible projects, while also allowing the customer to create a financial reserve. Bradesco Capitalização currently has partnerships with the following social and environmental institutions: (i) SOS Mata Atlântica Foundation (contributes to the conservation of biological and cultural diversity of the Atlantic Forest, stimulating social and environmental citizenship); (ii) Ayrton Senna Institute (contributes to education and human development, reducing illiteracy rates, school failure and drop-out rates); (iii) Amazonas Sustentável Foundation (contributes to the sustainable development, environmental preservation and improvement to the quality of life of communities that benefit from the preservation centers in the state of Amazonas); (iv) the Brazilian Cancer Control Institute (contributes to the development of projects for the prevention, early diagnosis and treatment of breast cancer in Brazil); and (v) Tamar Project (created to save sea turtles). Bradesco Capitalização was the first capitalization bond company in Brazil to receive the ISO 9001 of Quality Management, certification which is held to date. Since 2009, it was certified by Vanzolini Foundation with the ISO 9001 Version 2008 for Management of Bradesco Capitalization Bonds. This attests to the quality of internal processes and confirms the principle targeting good products, services and continuous growth. The portfolio is composed of 23.4 million active bonds, of which: 34.9% are Traditional Bonds sold in the branch network and at Bradesco Dia & Noite service channels, and 65.1% are incentive bonds (assignment of drawing rights), such as partnerships with Bradesco Vida e Previdência and Bradesco Auto/RE, which were up 11.0% over December 2012. Given that the purpose of this type of capitalization bond is to add value to the associated company product or even encourage the performance of its customers, bonds have reduced maturity and grace terms and lower sale price. Bradesco 69 Economic and Financial Analysis Bradesco Auto/RE R$ million (unless otherwise stated) 4Q13 3Q13 2Q13 1Q13 4Q12 3Q12 2Q12 1Q12 Net Income 71 25 43 28 10 42 26 49 Net Written Premiums 1,108 1,276 1,204 1,039 1,014 1,239 1,208 967 Technical Reserves 4,998 5,003 4,817 4,643 4,577 4,508 4,345 4,148 Claims Ratio 59.1 59.5 58.6 58.5 63.7 63.9 64.2 64.7 Expense Ratio 19.6 18.9 18.0 17.7 17.8 18.7 18.8 18.4 Combined Ratio 104.5 101.6 100.8 105.6 109.6 105.8 104.1 107.4 Policyholders (in thousands) 3,613 3,631 3,652 3,798 3,871 3,968 3,826 3,801 Premium Income Market Share (%) 8.9 9.1 9.1 8.8 10.0 10.5 10.5 9.8 (1) 4Q13 considers the latest data released by Susep (November 2013). Net income for the fourth quarter of 2013 was up by 184.0% from the previous quarter, due to: (i) the 0.4 p.p. decrease in claims ratio; and (ii) the improved financial and equity result. Net income for 2013 was 31.5% higher than that posted in 2012, due to: (i) the 5.2 p.p. decrease in claims ratio; (ii) higher financial result; (iii) steady administrative efficiency ratio when compared to the previous year; partially offset: (iv) by lower equity result. In the Property Insurance segment, the focus on large brokers and Corporate and Middle Market customers was maintained. This results in renewal of the main accounts, whether in leadership or participation in co-insurance. Also note the excellent performance of the Engineering Risks segment: the partnership with the Real Estate Loan area has enabled new insurance contracts from its customer base. In Aviation and Maritime Hull insurance, the increased exchange with Corporate and Middle Market segments has been drawn on extensively, taking full advantage of the stronger sales of new aircraft and those of the maritime segment. The transportation segment is still the primary focus, with essential investments made to leverage new business, especially in the renewal of reinsurance agreements, which gives insurers the power to assess and cover risk, and consequently increase competitiveness in more profitable businesses such as international transportation insurance for shipping companies involved in international trade. Despite strong competition in the Auto/RCF line, we maintain a fleet of approximately 1.4 million vehicles—which proves its power of competitiveness, mainly due to improvements to current products and the creation of products for a specific target-public. Among them, it is worth noting the launch of the Bradesco Seguro Primeira Proteção Veicular (First Vehicular Protection of Bradesco Seguro), exclusive to Bradesco’s account holders, which helps, through the Day and Night Support services, new vehicles and vehicles of up to 15 years of use. For better service, we currently have 25 Bradesco Auto Centers (BAC), which offer policyholders the greatest variety of services in a single place, including: auto claims services, reserve rental cars, installation of anti-theft equipment, preventative maintenance checks, glass repairs or replacement and environmental vehicle inspections. 7 0 Report on Economic and Financial Analysis – December 2013 Economic and Financial Analysis Bradesco Auto/RE Number of Policyholders at Auto/RE Mass insurance targets individuals, self-employed professionals and SMEs. The launch of new products combined with the continuous improvement to methods and systems has contributed to maintenance of customer base, which comprises around 3.6 million customers in the last 12 months. It is worth pointing out that we continued with a strong strategy for the Residential Insurance segment, covering more than 1.8 million insured homes. Bradesco 71 Economic and Financial Analysis Fee and Commission Income Below is the breakdown and variations in Fee and Commission Income for the respective periods: Fee and Commission Income R$ million 12M13 12M12 4Q13 3Q13 Variation YTD Quarter Card Income 7,107 6,025 1,900 1,808 1,082 92 Checking Account 3,608 3,245 953 933 363 20 Fund Management 2,324 2,172 589 604 152 (15) Loan Operations 2,242 2,080 598 553 162 45 Collection 1,471 1,314 380 381 157 (1) Consortium Management 722 613 196 182 109 14 Underwriting / Financial Advisory Services 568 517 153 69 51 84 Custody and Brokerage Services 511 483 124 127 28 (3) Payments 340 319 87 87 21 - Other 893 745 247 232 148 15 Total 5,227 4,977 2,274 250 Explanations of the main items that influenced the variation in Fee and Commission Income between periods can be found below. 72 Report on Economic and Financial Analysis – December 2013 Economic and Financial Analysis Fee and Commission Income Card Income For the seventh consecutive quarter, card income grew R$92 million when compared to the previous quarter, for a total of R$1,900 million in the fourth quarter of 2013, mainly due to: (i) the greater volume of transactions in the period; and (ii) the increased revenue. Year over year, card income was up 18.0%, or R$1,082 million, mainly due to: (i) the increase in revenue from purchases and services, resulting from the 15.4% increase in revenue, which reached R$119.4 billion in 2013 (R$103.5 billion in 2012); and (ii) the increase in the number of transactions in the period . Bradesco 7 3 Economic and Financial Analysis Fee and Commission Income Checking Account In the fourth quarter of 2013, fee and commission income from checking accounts increased R$20 million in comparison with the previous quarter, mainly due to: (i) the net increase of 17 thousand new checking accounts; and (ii) the expansion of the customer service portfolio. Year over year, income grew by R$363 million, or 11.2% in 2013, mainly due to: (i) the expansion of the checking account customer base, which posted a net increase of 707 thousand active current account holders (663 thousand individual customers and 44 thousand corporate customers); (ii) the expansion of the customer service portfolio; and (iii) the adjustment of fees. Loan Operations In the fourth quarter of 2013, income from loan operations totaled R$598 million, up 8.1% in comparison with the previous quarter, mainly driven by the higher volume of operations in the quarter . Year over year, the 7.8% increase in 2013 was mainly the result of the greater income from collaterals, up 16.5%, mainly deriving from the 12.8% growth in the volume of Sureties and Guarantees. 7 4 Report on Economic and Financial Analysis – December 2013 Economic and Financial Analysis Fee and Commission Income Fund Management In the fourth quarter of 2013, income from fund management totaled R$589 million, down R$15 million in comparison with the previous quarter, mainly due to: (i) the lower number of business days in the quarter; and (ii) the drop in the average volume of funds and portfolios raised and managed. Year over year, the R$152 million or 7.0% increase in 2013 was mainly due to: (i) the increase in average volume of funds and portfolios raised and managed; and offset (ii) by the 15.5% decrease in the Ibovespa index in the period, impacting income from managed funds and portfolios pegged to equities. Shareholders' Equity R$ million Variation % Dec13 Sept13 Dec12 Quarter 12M Investment Funds 401,519 397,156 397,933 1.1 0.9 Managed Portfolios 25,246 31,639 33,875 (20.2) (25.5) Third-Party Fund Quotas 8,599 9,475 10,024 (9.2) (14.2) Total x x x x x x Distribution R$ million Variation % Dec13 Sept13 Dec12 Quarter 12M Investment Funds – Fixed Income 373,552 368,766 369,287 1.3 1.2 Investment Funds – Equities 27,967 28,390 28,646 (1.5) (2.4) Investment Funds – Third-Party Funds 6,355 7,199 8,782 (11.7) (27.6) Total - Investment Funds 0.9 0.3 x Managed Portfolios - Fixed Income 16,856 22,970 24,573 (26.6) (31.4) Managed Portfolios – Equities 8,390 8,669 9,302 (3.2) (9.8) Managed Portfolios - Third-Party Funds 2,244 2,276 1,242 (1.4) 80.7 Total - Managed Funds x Total Fixed Income 390,408 391,736 393,860 (0.3) (0.9) Total Equities 36,357 37,059 37,948 (1.9) (4.2) Total Third-Party Funds 8,599 9,475 10,024 (9.2) (14.2) Overall Total Bradesco 75 Economic and Financial Analysis Fee and Commission Income Cash Management Solutions (Payments and Collection) In the fourth quarter of 2013, income from payments and collection remained practically stable in comparison with the previous quarter, mainly due to the steady number of processed documents in the period. Year over year, the 10.9% or R$178 million increase in 2013 was mainly due to the greater volume of processed documents, up from 1,931 million in 2012 to 2,125 million in 2013, a 10.0% increase in the period. Consortium Management In the fourth quarter of 2013, income from consortium management increased by 7.7% over the previous quarter, driven by the sales in the period. On December 31, 2013, Bradesco had 924 thousand active quotas (876 thousand active quotas on September 30, 2013), ensuring a leading position in all the segments it operates (real estate, auto and trucks/tractors/machinery and equipment). Year over year, there was a 17.8% increase in consortium management income, resulting from: (i) the growth in the volume of bids; (ii) the increase in average ticket; and (iii) the increase in sales of new quotas, from 736 thousand active quotas on December 31, 2012 to 924 thousand active quotas on December 31, 2013, an increase of 188 thousand net quotas. 76 Report on Economic and Financial Analysis – December 2013 Economic and Financial Analysis Fee and Commission Income Custody and Brokerage Services In the fourth quarter of 2013, total custody and brokerage service income had a slight decrease of R$3 million in relation to the previous quarter, basically due to lower volume of trading on BM&FBovespa, which affected brokerage income. Year over year, the 5.8% increase in 2013 reflected the increase in custody service income, with a gain in average volume of assets under custody in the period. Underwriting / Financial Advisory Services The R$84 million increase in the quarter-over-quarter comparison mainly refers to the performance of the capital market operations in the fourth quarter of 2013. Furthermore, changes in this income are often the result of capital markets’ volatile performance. Year over year, there was an increase of R$51 million, mainly as a result of a greater business volume in 2013. Bradesco 77 Economic and Financial Analysis Personnel and Administrative Expenses Personnel and Administrative Expenses R$ million 12M13 12M12 4Q13 3Q13 Variation YTD Quarter Personnel Expenses Structural 10,476 9,906 2,732 2,690 570 42 Payroll/Social Charges 7,798 7,427 2,025 2,017 371 8 Benefits 2,678 2,479 707 673 199 34 Non-Structural 2,585 2,280 733 656 305 77 Management and Employee Profit Sharing 1,407 1,335 386 351 72 35 Provision for Labor Claims 806 650 222 210 156 12 Training 127 132 54 33 (5) 21 Termination Costs 245 163 71 62 82 9 Total 13,061 12,186 3,465 3,346 875 119 x Administrative Expenses Outsourced Services 3,666 3,537 1,063 1,030 129 33 Depreciation and Amortization 1,665 1,593 435 421 72 14 Communication 1,608 1,662 413 399 (54) 14 Data Processing 1,297 1,115 352 330 182 22 Transportation 832 867 213 215 (35) (2) Rental 830 781 213 209 49 4 Advertising and Marketing 793 799 300 163 (6) 137 Financial System Services 732 656 178 187 76 (9) Asset Maintenance 661 608 177 168 53 9 Security and Surveillance 495 428 131 124 67 7 Materials 310 323 83 81 (13) 2 Water, Electricity and Gas 225 254 55 51 (29) 4 Trips 138 139 39 38 (1) 1 Other 1,261 1,401 196 214 (140) (18) Total 14,512 14,162 3,848 3,631 350 217 x Total Personnel and Administrative Expenses 27,573 26,348 7,313 6,977 1,225 336 x Employees 100,489 100,489 101,410 Service Points 3,819 1,012 In the fourth quarter of 2013, total personnel and administrative expenses came to R$7,313 million, up 4.8% in comparison with the previous quarter. In the last 12 months, personnel and administrative expenses totaled R$27,573 million, up 4.6% when compared to the previous year. Personnel Expenses In the fourth quarter of 2013, personnel expenses came to R$3,465 million, a 3.6% or R$119 million variation from the previous quarter. The increase in structural expenses of R$42 million was mainly due to greater expenses with payroll, social charges and benefits, a result of raise in salary levels, as per 2013 collective bargaining agreement. The increase in non-structural expenses of R$77 million was mainly due to greater expenses with: (i) employee and management profit sharing, totaling R$35 million; and (ii) training, amounting to R$21 million . 78 Report on Economic and Financial Analysis – December 2013 Economic and Financial Analysis Personnel and Administrative Expenses Personnel Expenses Year over year, the R$875 million increase in 2013 was due to: (i) the structural expenses totaling R$570 million, related to the increase in expenses with payroll, social charges and benefits, impacted by the raise in salary levels, as per 2012 and 2013 collective bargaining agreements; and (ii) the increase in non-structural expenses of R$305 million, which was mainly a result of greater expenses with: (a) provision for labor claims, totaling R$156 million; and (b) management and employee profit sharing, totaling R$72 million . Bradesco 79 Economic and Financial Analysis Personnel and Administrative Expenses Administrative Expenses In 2013, total administrative expenses came to R$14,512 million, a 2.5% variation from 2012, mainly due to strong cost control conducted by our Efficiency Committee. Note that this variation was a result of: (i) the opening of 3,819 service points in the period, for a total of 72,736 service points on December 31, 2013; (ii) greater business and service volume in the period; (iii) contractual adjustments; in addition to (iv) the IPCA and IGP-M inflation rates of the last 12 months, which totaled 5.9% and 5.5%, respectively. Quarter over quarter, the 6.0% increase in administrative expenses in the fourth quarter of 2013 was basically due to: (i) the greater business and service volume in the last quarter, which led to more expenses; and (ii) the seasonal effect of greater advertising and publicity expenses, totaling R$137 million, due to extra investments in initiatives regarding institutional maintenance and positioning and support of loan product offer at this period of the year. 8 0 Report on Economic and Financial Analysis – December 2013 Economic and Financial Analysis Operating Coverage Ratio In the quarter, the coverage ratio over the last 12 months maintained its improvement with a 1.0 p.p. growth, mainly due to an increase in fee and commission income, combined with ongoing cost control efforts, including the initiatives of our Efficiency Committee. It is worth noting that 71.8% is the best rate over the last five years. Tax Expenses The R$267 million increase in tax expenses in the fourth quarter of 2013, in comparison with the previous quarter, was mainly driven by the increase in PIS/Cofins/ISS taxable income, impacted by greater revenues from interest on shareholders’ equity from unconsolidated companies. Year over year, these expenses increased R$242 million in 2013, mainly due to greater PIS/Cofins/ISS expenses, reflecting the higher taxable income, especially fee and commission income. Bradesco 81 Economic and Financial Analysis Equity in the Earnings (Losses) of Unconsolidated Companies In the fourth quarter of 2013, the equity in the earnings (losses) of unconsolidated companies was R$26 million. The R$24 million increase over the previous quarter was basically due to higher results from the unconsolidated company IRB Brasil Resseguros. In the year-over-year comparison, the reduction in 2013 was mainly due to lower results from the unconsolidated company IRB – Brasil Resseguros. Operating Income Operating income in the fourth quarter of 2013 was R$4,945 million, up R$176 million from the previous quarter. This result was mainly due to: (i) greater financial margin, amounting to R$535 million; (ii) the R$250 million increase in fee and commission income; partially offset: (iii) by the R$336 million increase in personnel and administrative expenses; and (iv) the R$267 million increase in tax expenses. Year over year, the R$1,292 million or 7.4% increase in 2013 is mostly a result of: (i) the R$2,274 million increase in fee and commission income; (ii) lower allowance for loan loss expenses, totaling R$969 million; (iii) the R$657 million increase in operating income from Insurance, Pension Plans and Capitalization Bonds; partially offset by: (iv) a R$1,225 million increase in personnel and administrative expenses; (v) the R$529 million increase in other operating expenses (net of other income); (vi) lower financial margin, amounting to R$507 million; and (vii) the R$242 million increase in tax expenses. 82 Report on Economic and Financial Analysis – December 2013 Economic and Financial Analysis Non-Operating Income In the fourth quarter of 2013, non-operating income posted a loss of R$31 million, R$4 million more than the previous quarter and R$31 million more than 2012, due to greater non-operating expenses (such as losses on sale of foreclosed assets/other) in the period. Bradesco 8 3 Return to Shareholders Sustainability Bradesco remains in the Corporate Sustainability Index (ISE) portfolio For the ninth consecutive year, Bradesco was selected to remain in the Corporate Sustainability Index (ISE) portfolio of the São Paulo Stock Exchange (BM&FBovespa), whose purpose is to create an investment environment compatible with the sustainable development demands of the contemporary society and stimulate corporations’ ethical responsibility. The selection to compose the portfolio, which will be effective from January 6, 2014 to January 2, 2015, is based on a questionnaire answered by companies with the 200 most trading shares listed on the Stock Exchange. The new portfolio will be composed of 51 shares from 40 companies. Participation in events promoted by the Equator Principles Association and the International Finance Corporation – IFC In November 2013, Bradesco attended the Equator Principles Association Annual Meeting and participated in the Performance Standards Community of Learning event, the latter promoted by the IFC (World Bank Group’s financial arm), and both held in Tokyo, Japan. Over 90 representatives of financial institutions headquartered in all continents attended the events, which aim at discussing and enabling the exchange of experiences on social and environmental risk management practices adopted in corporate banking operations. The events contribute to the promotion of coordinated and consistent approaches by the financial market, as well as to the adoption of best practices . 86 Report on Economic and Financial Analysis – December 2013 Return to Shareholders Investor Relations (IR) In line with democratization of information, Bradesco concluded its event schedule with the Apimec Meetings in Belo Horizonte, Rio de Janeiro and Porto Alegre in the fourth quarter of 2013. During the year, the Bank held 14 Apimec Meetings, with the participation of more than two thousand people and two thousand internet users via live broadcast . The events’ presentations are available on the Investor Relations website, where it is possible to watch the full presentation of some of the events. During 2013, the Investor Relations Area was present in nine editions of Expo Money, Latin America’s major financial education event. Participants had the opportunity to expand their knowledge by attending lectures at Bradesco’s stand. Additionally, the Investor Relations team frequently keeps contact with shareholders, investors and analysts via telephone, email and at Bradesco’s headquarters, in addition to attending conferences and road shows in Brazil and abroad. Corporate Governance Bradesco's management is made up of the Board of Directors and the Statutory Board of Executive Officers. The former is composed of eight members who are eligible for reelection, and includes seven external members, including the Chairman (Mr. Lázaro de Mello Brandão) and one management member (the Chief Executive Officer, Mr. Luiz Carlos Trabuco Cappi). The Board members are elected by the Annual Shareholders’ Meeting, which elect the members of the Board of Executive Officers. To assist its duties, six (6) Committees are subordinated to the Board of Directors, two (2) of which Statutory Committees (Audit and Compensation) and four (4) Non-Statutory Committees (Ethical Conduct, Internal Controls and Compliance, Integrated Risk Management and Capital Allocation and Sustainability), and forty-three (43) Executive Committees are subordinated to the Board of Executive Officers. Bradesco guarantees its shareholders, as a minimum dividend, 30% of adjusted net income, as well as 100% tag-along rights for common shares and 80% for preferred shares. Preferred shares are also entitled to dividends 10% greater than those paid to common shares. Bradesco voluntarily adhered to Level 1 Corporate Governance of BM&FBovespa in 2001, and to the Code of Self-Regulation and Best Practices for Publicly-held Companies, issued by the Brazilian Association of Publicly-held Companies (Abrasca), in 2011. Bradesco was rated AA+ (Excellent Corporate Governance Practices) by Austin Rating. Further information is available at the Bradesco’s Investor Relations website www.bradescori.com.br – Corporate Governance. Bradesco 87 Return to Shareholders Bradesco Shares Number of Shares - Common and Preferred Shares In thousands Dec13 Sept13 Dec12 Common Shares 2,100,738 2,100,738 1,909,762 Preferred Shares 2,095,771 2,096,007 1,907,611 Subtotal – Outstanding Shares 4,196,509 4,196,745 3,817,373 Treasury Shares 10,765 10,529 7,422 Total 4,207,274 4,207,274 3,824,795 (1) Excluding bonuses and stock splits during the periods. On December 31, 2013, Bradesco’s capital stock stood at R$38.1 billion, composed of 4,207,274 thousand no-par, book-entry shares, of which 2,103,637 thousand were common shares and 2,103,637 thousand were preferred shares. The largest shareholder is the holding company Cidade de Deus Cia. Comercial de Participações, which directly holds 48.7% of voting capital and 24.4% of total capital. Cidade de Deus Cia. Comercial de Participações is controlled by the Aguiar Family, Fundação Bradesco and another holding company, Nova Cidade de Deus Participações S.A., which is in turn controlled by Fundação Bradesco and BBD Participações S.A., whose majority of shareholders are members of Bradesco’s Board of Directors, Statutory Board of Executive Officers and management-level employees. Number of Shareholders – Domiciled in Brazil and Abroad Dec13 % Ownership of Capital (%) Dec12 % Ownership of Capital (%) Individuals 327,289 89.80 20.00 327,865 89.77 21.26 Companies 36,144 9.92 48.51 36,403 9.97 47.25 Subtotal Domiciled in Brazil 363,433 364,268 Domiciled Abroad 1,023 0.28 31.49 957 0.26 31.49 Total 364,456 365,225 On December 31, 2013, there were 363,433 shareholders domiciled in Brazil, accounting for 99.72% of total shareholders and holding 68.51% of all shares, while a total of 1,023 shareholders are domiciled abroad, accounting for 0.28% of shareholders and holding 31.49% of shares. 88 Report on Economic and Financial Analysis – December 2013 Return to Shareholders Bradesco Shares Average Daily Trading Volume of Shares Bradesco shares are traded on BM&FBovespa (São Paulo) and the New York Stock Exchange (NYSE). Since November 21, 2001, Bradesco trades its ADRs backed by preferred shares on NYSE. As of March 13, 2012, it has also traded ADRs backed by common shares. In 2013, the average trading volume of our shares stood at R$531 million, the highest value in the series below. Year over year, the average daily trading volume increased by 3.9%, boosted by the increased liquidity of our shares traded on BM&FBovespa. Bradesco 89 Return to Shareholders Bradesco Shares Appreciation of Preferred Shares - BBDC4 The graph shows the change in preferred shares due to Bradesco’s dividend reinvestment, compared to the Ibovespa and the Interbank Deposit Certificate Rate (CDI). If R$100 were invested in December 2001, Bradesco shares would be worth R$924 in December 2013, an appreciation that substantially exceeds the Ibovespa and the CDI in the same period. Share and ADR Performance (1) In R$ (unless otherwise stated) 4Q13 3Q13 Variation % 12M13 12M12 Variation % Adjusted Net Income per Share 0.73 4.1 2.91 2.74 6.2 Dividends/Interest on Shareholders' Equity – Common Share (after Income Tax) 0.21 0.21 - 0.82 0.77 6.5 Dividends/Interest on Shareholders' Equity – Preferred Share (after Income Tax) 0.23 0.23 - 0.90 0.85 5.9 In R$ (unless otherwise stated) Dec13 Sept13 Variation % Dec13 Dec12 Variation % Book Value per Common and Preferred Share 16.90 15.97 5.8 16.90 16.68 1.3 Last Trading Day Price – Common Shares 31.95 34.49 (7.4) 31.95 30.86 3.5 Last Trading Day Price – Preferred Shares 29.09 30.38 (4.2) 29.09 31.97 (9.0) Last Trading Day Price – ADR ON (US$) 14.05 15.75 (10.8) 14.05 14.11 (0.4) Last Trading Day Price – ADR PN (US$) 12.53 13.88 (9.7) 12.53 15.79 (20.6) Market Capitalization (R$ million) 128,085 136,131 (5.9) 128,085 131,908 (2.9) (1) Adjusted for corporate events in the periods; and (2) Number of shares (excluding treasury shares) x closing price for common and preferred shares on the last trading day of the period. 9 0 Report on Economic and Financial Analysis – December 2013 Return to Shareholders Bradesco Shares Recommendation of Market Analysts – Target Price Market analysts issue periodical recommendations on Bradesco preferred sha res (BBDC4). We had access to 17 reports prepared by these analysts in January 2014. Below are recommendations and a consensus on the target price for December 2014: Recommendations % Target Price in R$ for Dec14 Buy 41.2 Average 36.0 Keep 58.8 Standard Deviation 3.3 Sell - Higher 45.0 Under Analysis - Lower 30.0 For more information on target price and recommendation of each market analyst that monitors the performance of Bradesco shares, visit our IR website at www.bradescori.com.br > Information to Shareholders > Analysts’ Consensus. Market Capitalization At year-end, Bradesco’s market capitalization, considering the closing prices of common and preferred shares, was R$128.1 billion, down 2.9% at the close of 2012. In the year-over-year comparison, the Ibovespa decreased by 15.5%. Bradesco 91 Return to Shareholders Main Indicators Market Capitalization (Common and Preferred Shares) / Net Income : indicates a possible number of years that the investor would recover the capital invested, based on the closing prices of common and preferred shares. (1) Adjusted net income in the last 12 months. Market Capitalization (Common and Preferred Shares) / Shareholders' Equity: indicates the multiple by which Bradesco’s market capitalization exceeds its book shareholders’ equity. Dividend Yield (1) (2) : the ratio between share price and dividends and/or interest on shareholders’ equity paid to shareholders in the last 12 months, which indicates the return on investment represented by the allocation of net income. (1) Source: Economatica; and Based on the most traded share. 92 Report on Economic and Financial Analysis – December 2013 Return to Shareholders Dividends/Interest on Shareholders’ Equity In 2013, a total of R$4,078 million was allocated to shareholders as interest on shareholders’ equity and dividends. In 2013, total Interest on shareholders’ Equity and Dividends allocated to shareholders correspond to 35.7% of net income, or 31.5% considering withholding income tax levied on Interest on Shareholders’ Equity. Weight on Main Stock Indexes Bradesco shares comprise Brazil’s main stock indexes, including IBrX-50 (index that measures the total return of a theoretical portfolio comprising 50 shares selected among the most traded shares on BM&FBovespa), ISE (Corporate Sustainability Index), the ITAG (Special Tag-Along Stock Index), IGC (Special Corporate Governance Stock Index), IFNC (Financial Index which comprises banks, insurance and financial companies), the ICO2 (index comprising shares of the companies that are part of the IBrX-50 index and that accepted to take part in this initiative by adopting transparent greenhouse gas emission practices) and the Mid-Large Cap Index – MLCX (that measures the return of a portfolio composed of the highest cap companies listed). Abroad, Bradesco shares are listed on NYSE’s Dow Jones Sustainability World Index and the FTSE Latibex Brazil Index of Madrid Stock Exchange. Dec13 In % Ibovespa 4.7 IBrX-50 9.2 IBrX 7.8 IFNC 19.9 ISE 5.3 IGC 5.8 ITAG 11.0 ICO2 12.9 MLCX 8.3 (1) Represents Bradesco’s weight on the portfolio of main Brazilian stock market indexes; and (2) According to Ibovespa’s new calculation methodology, which became effective on January 6, 2014, the weight of Bradesco common and preferred shares on this index’s theoretical portfolio increased to 6.8%. Bradesco 93 Additional Information Market Share of Products and Services Market shares held by the Organization in the Banking and Insurance industries and in the Customer Service Network are presented below. Dec13 Sept13 Dec12 Sept12 Banks – Source : Brazilian Central Bank (Bacen) Demand Deposits N/A 17.1 16.9 17.1 Savings Deposits N/A 13.4 13.9 13.8 Time Deposits N/A 11.2 11.6 12.1 Loan Operations 10.7 10.9 11.2 11.5 Loan Operations - Private Institutions 21.9 22.1 21.5 21.5 Loan Operations - Vehicles Individuals (CDC + Leasing) 13.6 13.9 14.7 15.1 Payroll-Deductible Loans 12.1 12.0 11.0 10.9 Number of Branches 20.7 21.0 21.4 21.7 Banks - Source: Federal Revenue Service/ Brazilian Data Processing Service (Serpro) Federal Revenue Collection Document (DARF) N/A N/A 20.7 20.6 Brazilian Unified Tax Collection System Document (DAS) N/A N/A 16.5 16.5 Banks – Source : Social Security National Institute (INSS)/Dataprev Social Pension Plan Voucher (GPS) N/A N/A 14.6 14.5 Benefit Payment to Retirees and Pensioners 25.7 25.4 24.7 24.4 Banks – Source : Anbima Managed Investment Funds and Portfolios 18.1 18.3 19.4 18.3 Insurance, Pension Plans and Capitalization Bonds – Source: Insurance Superintendence (Susep) and National Agency for Supplementary Healthcare (ANS) Insurance, Pension Plan and Capitalization Bond Premiums 24.2 23.8 24.8 24.3 Insurance Premiums (including Long-Term Life Insurance - VGBL) 23.9 23.6 24.6 24.1 Life Insurance and Personal Accident Premiums 16.9 17.1 18.0 17.8 Auto/Basic Lines Insurance Premiums 8.9 9.1 10.0 10.5 Auto/Optional Third-Party Liability (RCF) Insurance Premiums 10.9 10.6 12.4 13.4 Health Insurance Premiums 46.0 45.6 45.3 46.8 Income from Pension Plan Contributions (excluding VGBL) 31.2 31.2 29.7 30.1 Capitalization Bond Income 22.5 21.8 23.1 22.8 Technical Reserves for Insurance, Pension Plans and Capitalization Bonds 29.1 29.1 29.5 29.6 Insurance and Pension Plans – Source: National Federation of Life and Pension Plans (Fenaprevi) Income from VGBL Premiums 29.5 28.8 29.5 28.5 Income from Unrestricted Benefits Generating Plans (PGBL) Contributions 25.4 25.7 26.0 26.5 Pension Plan Investment Portfolios (including VGBL) 31.5 32.3 33.4 33.6 Leasing – Source: Brazilian Association of Leasing Companies (ABEL) Lending Operations 19.8 19.7 19.5 19.2 Consortia – Source: Bacen Real Estate 30.9 30.5 30.3 30.0 Auto 28.4 27.8 25.6 25.9 Trucks, Tractors and Agricultural Implements 18.8 18.8 19.2 18.5 International Area – Source: Bacen Export Market 18.1 18.1 19.2 19.7 Import Market 15.6 15.8 16.4 17.2 Digital Channels - Source: Bacen Internet, Home and Office Banking N/A N/A 26.1 N/A ATM N/A N/A 21.6 N/A Customer Service Centers N/A N/A 34.2 N/A Mobile Phones and Personal Digital Assistants (PDAs) N/A N/A 44.7 N/A (1) Bacen data are preliminary; (2) Reference date: November 2013; and (3) Reference date: October 2013. N/A – Not available. 96 Report on Economic and Financial Analysis – December 2013 Additional Information Informações Adicionais Market Share of Products and Services Branch Network Region Dec13 Market Share Dec12 Market Share Bradesco Market Bradesco Market North 278 1,099 25.3% 279 1,060 26.3% Northeast 847 3,570 23.7% 850 3,432 24.8% Midwest 346 1,793 19.3% 346 1,671 20.7% Southeast 2,423 11,815 20.5% 2,428 11,500 21.1% South 780 4,307 18.1% 783 4,198 18.7% Total 4,674 22,584 20.7% 4,686 21,861 21.4% Reserve Requirements/Liabilities % Dec13 Sept13 Jun13 Mar13 Dec12 Sept12 Jun12 Mar12 Demand Deposits Rate 44 44 44 44 44 44 43 43 Additional - 12 12 Liabilities 34 34 34 34 34 34 28 28 Liabilities (Microfinance) 2 2 2 2 2 2 2 2 Free 20 20 20 20 20 20 15 15 Savings Deposits Rate 20 20 20 20 20 20 20 20 Additional 10 10 10 10 10 10 10 10 Liabilities 65 65 65 65 65 65 65 65 Free 5 5 5 5 5 5 5 5 Time Deposits Rate (3) (5) 20 20 20 20 20 20 20 20 Additional 11 11 11 11 11 12 12 12 Free 69 69 69 69 69 68 68 68 (1) At Banco Bradesco, liabilities are applied to Rural Loans; (2) Collected in cash and not remunerated; (3) Collected in cash with the Special Clearance and Custody System (Selic) rate; (4) Collected in cash with the Reference Interest Rate (TR) + interest of 6.17% p.a. for deposits made until May 3, 2012, and TR + 70% of the Selic rate for deposits made as of May 4, 2012, when the Selic rate is equal to or lower than 8.5% p.a.; and (5) As of the calculation period from March 29, 2010 to April 1, 2010, with effectiveness on April 9, 2010, liabilities are now exclusively paid in cash, and may be paid with credits acquired as provided for by legislation in force. Bradesco 97 Additional Information Informações Adicionais Investments in Infrastructure, Information Technology and Telecommunication In the year Bradesco celebrated its 70 th anniversary, it was internationally recognized for its strong relation with youth. Forbes , a magazine specialized in business and economy, highlighted the Bank’s initiatives in social networks, with the pioneer launch of F.Banking , Brazil’s first application and one of the first applications in the world that allows customers to access their checking accounts through the social network. The US magazine mentioned the increased number of Brazilians accessing the internet and of social network users, pointing out the work of companies, such as Bradesco, that have been using these channels and their corporate profiles to expand the relationship with the public. F.Banking currently has 100 thousand registered customers who can check their balances, investments and credit limits, make transfers to other Bradesco accounts, pay collection slips and recharge mobile phones, in an environment as safely as the Internet Banking . The relationship with youth is, in fact, one of Bradesco’s constant concerns. University students have the option to invest in shares through Bradesco Home Broker Universitário , which offers on-line trading services, TV Home Broker , with daily programming, analyses, recommendations, on-line courses, in addition to allowing trades through Bradesco Trading, application especially developed for iPhone, iPad and iPod Touch. Students also have access to videos on financial education. Bradesco Corretora customers who have a mobile phone with the Android technology may also trade on the stock market through the Bradesco Trading app, which has the same functionalities offered by the iOS version, currently with more than 49 thousand users. Customers travelling abroad are offered the Global Travel Card, a prepaid card in U.S. dollar, pounds sterling or euro, which may be directly recharged through Internet Banking . Innovation is part of Bradesco’s work. In January 2013, the Bank created the Executive Innovation Committee. With the participation of the Board of Executive Officers’ members, the group developed a new innovation model to Bradesco, targeting production and multi-department initiatives. Our innovative attitude is still recognized. For the third consecutive year, Bradesco was considered in B2C as the Most Innovative Company in Providing Customer Services in Brazil. The study, conducted by DOM Strategy Partners and published by the Consumidor Moderno magazine, took into consideration the Bank’s strong digital performance, its efforts in redesigning the branches and the launch of multichannel services to improve customers' experience. Bradesco brand was also acknowledged the most valuable brand in Brazil, and technology was appointed as one of its qualities considered in the study prepared by the specialized consulting firm BrandAnalytics to reach this conclusion. In March, month of its anniversary, Bradesco presented its new institutional portal, which currently has 22 million visits per month. With a modern language and new functionalities, the portal integrated the product and segment websites. Among the news, it is worth mentioning the Buscador Inteligente (intelligent search tool), multiplatform websites (operating system and browser), video-integrated banner to increase sales and call to action, a centralized promotion area, iconography, number of pages, total mouseover effect and filter for comparison of products. The Bank launched the Portal Sociedade de Negócios (Business Society Portal), a new relationship channel with micro and small entrepreneurs. The new Net Empresa , which is now more modern and suitable to customers’ needs, was made available in September 2013. The new functionalities allow for better cash flow management, increased interaction between users and Bradesco, and agility for companies to conclude their transactions. 98 Report on Economic and Financial Analysis – December 2013 Additional Information Investments in Infrastructure, Information Technology and Telecommunication The website Bradesco Universitários was also totally renovated to follow Bradesco Portal’s standards: it is now more modern and easily browsing, in addition to providing exclusive content, such as promotions and partnerships specially developed to students. The website Click Conta was also revamped to a more user-friendly and contemporary layout that allows for better visualization of the products and services offered, which also makes available specific content for its target-public. Beneficiaries of Bradesco Saúde are offered the option to consult the accredited network by sending a SMS message including their card number, name and last name. An answer requesting the neighborhood, city and doctor specialization will be sent back. After providing this information, the beneficiaries will receive three options to schedule an appointment. Given our concern and initiatives towards social inclusion, we were also paid homage for the 15 years of Virtual Vision in the 11 th edition of the Brazil Learning & Performance Award, promoted by Micropower with the support of ABRH-SP, ADVB-SP, FENADVB, Abes, with institutional support of the Fiesp System and National ABRH. The software is an internationally renowned and pioneering solution that allows visually impaired people to use, with autonomy, different Internet resources. The Internet Banking for Visually Impaired People, an unmatched service in Brazil, was launched in 1998. In addition to innovation, the Bank maintains its focus on improving solutions. In 2013, more than 3,798 Bradesco Expresso service points were opened, for a total of more than 46,851 thousand service points throughout Brazil. Bradesco Celular channel exceeded three million active customers, a growth of more than 300% over the past two years. Biometry, the pioneer innovative technology launched by Bradesco in 2006, reached 15.0 million registrations and now is offered by corporate customers to make financial transactions. It provides customers with security and allows them to make transactions in ATMs, such as withdrawals, without the need to use their cards. Another important landmark is the over 660 thousand active customers registered with Bradesco Security Key – Mobile Phone Token. In line with the most recent and innovative technologies, the Bank launched in November the first application for Google Glass, a device that allows users to mix the physical and digital worlds by using special goggle lenses. The first of its kind in the market, App Bradesco will allow users to find the closest branches and Bradesco Dia & Noite and Banco24Horas ATMs, in addition to obtaining directions due to integration with Google Maps. The application will also provide locations of hospitals accredited with Bradesco Saúde network. In the future, this equipment should allow customers to make bank transactions. As a prerequisite for its continuous expansion, Bradesco invested R$4.842 billion in Infrastructure, Information Technology and Telecommunications in 2013. The total amount invested over recent years, including infrastructure (facilities, restorations, improvements, furniture and fixtures), can be found below: R$ million Infrastructure 501 718 1,087 716 630 Information Technology and Telecommunication 4,341 3,690 3,241 3,204 2,827 Total 4,842 4,408 4,328 3,920 3,457 Bradesco 99 Additional Information Informações Adicionais Risk Management Given the growing complexity of products and services and the globalization of the Organization's business, risk management has become a highly strategic activity, which must be constantly enhanced to keep pace with the dynamism of the markets and the pursuit of best practices, exemplified by the fact that Bradesco became the first and only Brazilian bank authorized by the Central Bank to use its own internally-developed market risk management models to calculate regulatory capital since January 2013 . The Organization exercises corporate risk control in an integrated and independent manner, preserving and valuing collegiate decision-making and developing and implementing methodologies, models, and measurement and control tools . It also provides training to employees from all Organization levels, from the business areas tothe Board of Directors. The management process ensures that risks can be proactively identified, measured, mitigated, monitored and reported as required in line with the complexity of the Organization’s financial products and activity profile . Detailed information on the risk management process, capital and capital requirement, as well as the Organization’s risk exposure, can be found in the Risk Management Report on the Investor Relations website, at www.bradescori.com.br. Capital Management The Capital Management structure enables the Organization to reach its strategic objectives through an appropriate capital sufficiency planning. This structure is composed of certain Executive Committees and one Non-Statutory Committee, which assist the Board of Directors and the Board of Executive Officers in decision making. In addition to the Committee structure, the Organization has a department responsible for the centralization of the conglomerate’s capital management, named Capital Management and Internal Capital Adequacy Assessment Process (ICAAP), that reports to the Planning, Budget and Control Department, which acts jointly with the Integrated Risk Control Department, associated companies, business areas and the Organization’s supporting areas. Organization’s capital plan is prepared annually, under approval of the Board of Executive Officers and the Board of Directors. It is in line with the strategic planning and covers at least three years of operations. This plan is based on threats and opportunities, growth and market share goals, and projections of capital requirement to cover risks and of capital held by the Organization, which are continuously monitored and controlled by the capital management area. With the implementation of a capital management structure, the Organization established an ICAAP, which provides conditions to a capital sufficiency assessment in case of regular or stress scenarios. Information on capital sufficiency and adequacy is crucial for Organization’s management and decision making. Further information on the capital management structure can be found in the Risk Management Report – Pillar 3 and the 2013 Annual Report on the Investor Relations website: www.bradescori.com.br . Report on Economic and Financial Analysis – December 2013 Additional Information Capital Adequacy Ratio The implementation of the new capital structure in Brazil began in October 2013. Bacen, through CMN Resolution 4192/13 that replaces CMN Resolution 3444/07, provides for a new methodology to calculate capital. Given that this methodology requires the introduction of new adjustments, the Bank adapted the past series showing, per periods, the transition from Basel II to Basel III. It is worth noting that the indexes disclosed until September 2013 have been maintained but are not comparable due to the current resolution’s criteria. R$ million Calculation Basis Basel III Financial
